 



EXHIBIT 10.2
Execution Version
Second Lien Bridge Loan Agreement
Dated as of
August 1, 2006
among
Linn Energy, LLC,
as Borrower,
BNP Paribas,
as Administrative Agent,
Royal Bank of Canada,
as Syndication Agent,
Societe Generale,
Citicorp North America, Inc. and
McDonald Investments Inc.,
as Co-Documentation Agents
and
The Lenders Party Hereto
Joint Lead Arrangers and Joint Book Runners

BNP Paribas       RBC Capital Markets

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
       
 
       
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Defined Terms
    1  
Section 1.03 Types of Loans and Tranches
    18  
Section 1.04 Terms Generally
    18  
Section 1.05 Accounting Terms and Determinations; GAAP
    18  
 
       
ARTICLE II
THE CREDITS
       
 
       
Section 2.01 Term Loans
    18  
Section 2.02 Loans and Tranches
    19  
Section 2.03 Requests for the Loans
    20  
Section 2.04 Interest Elections
    20  
Section 2.05 Funding of Tranches
    22  
Section 2.06 Termination
    22  
Section 2.07 Subordination of Loans
    22  
 
       
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
       
 
       
Section 3.01 Repayment of Loans
    23  
Section 3.02 Interest
    23  
Section 3.03 Alternate Rate of Interest
    23  
Section 3.04 Optional Prepayments
    24  
Section 3.05 Mandatory Prepayments
    24  
Section 3.06 Fees
    25  
 
       
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
       
 
       
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    25  
Section 4.02 Presumption of Payment by the Borrower
    26  
Section 4.03 Certain Deductions by the Administrative Agent
    26  
 
       
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
       
 
       
Section 5.01 Increased Costs
    27  
Section 5.02 Break Funding Payments
    28  
Section 5.03 Taxes
    28  
Section 5.04 Designation of Different Lending Office
    29  
Section 5.05 Illegality
    29  
 
       
ARTICLE VI
CONDITIONS PRECEDENT
       

i



--------------------------------------------------------------------------------



 



              Page
Section 6.01 Effective Date
    30  
Section 6.02 Additional Conditions
    32  
Section 6.03 Kaiser Francis
    32  
Section 6.04 Blacksand
    34  
 
       
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
       
 
       
Section 7.01 Organization; Powers
    37  
Section 7.02 Authority; Enforceability
    37  
Section 7.03 Approvals; No Conflicts
    37  
Section 7.04 Financial Position; No Material Adverse Change
    37  
Section 7.05 Litigation
    38  
Section 7.06 Environmental Matters
    38  
Section 7.07 Compliance with the Laws and Agreements; No Defaults
    39  
Section 7.08 Investment Company Act
    39  
Section 7.09 Taxes
    40  
Section 7.10 ERISA
    40  
Section 7.11 Disclosure; No Material Misstatements
    41  
Section 7.12 Insurance
    41  
Section 7.13 Restriction on Liens
    42  
Section 7.14 Subsidiaries
    42  
Section 7.15 Location of Business and Offices
    42  
Section 7.16 Properties; Titles, Etc
    42  
Section 7.17 Maintenance of Properties
    43  
Section 7.18 Gas Imbalances, Prepayments
    43  
Section 7.19 Marketing of Production
    44  
Section 7.20 Swap Agreements
    44  
Section 7.21 Use of Loans
    44  
Section 7.22 Solvency
    44  
Section 7.23 Acquisitions
    45  
 
       
ARTICLE VIII
AFFIRMATIVE COVENANTS
       
 
       
Section 8.01 Financial Statements; Ratings Change; Other Information
    45  
Section 8.02 Notices of Material Events
    48  
Section 8.03 Existence; Conduct of Business
    48  
Section 8.04 Payment of Obligations
    48  
Section 8.05 Performance of Obligations under Loan Documents
    48  
Section 8.06 Operation and Maintenance of Properties
    49  
Section 8.07 Insurance
    49  
Section 8.08 Books and Records; Inspection Rights
    50  
Section 8.09 Compliance with Laws
    50  
Section 8.10 Environmental Matters
    50  
Section 8.11 Further Assurances
    51  
Section 8.12 Reserve Reports
    52  
Section 8.13 Title Information
    52  
Section 8.14 Additional Collateral; Additional Guarantors
    53  

ii



--------------------------------------------------------------------------------



 



              Page
Section 8.15 ERISA Compliance
    54  
Section 8.16 Marketing Activities
    55  
Section 8.17 Permanent Securities
    55  
 
       
ARTICLE IX
NEGATIVE COVENANTS
       
 
       
Section 9.01 Financial Covenants
    55  
Section 9.02 Debt
    56  
Section 9.03 Liens
    56  
Section 9.04 Dividends, Distributions and Redemptions
    57  
Section 9.05 Investments, Loans and Advances
    57  
Section 9.06 Nature of Business
    58  
Section 9.07 Limitation on Leases
    58  
Section 9.08 Proceeds of Notes
    59  
Section 9.09 ERISA Compliance
    59  
Section 9.10 Sale or Discount of Receivables
    60  
Section 9.11 Mergers, Etc.
    60  
Section 9.12 Sale of Properties
    60  
Section 9.13 Environmental Matters
    61  
Section 9.14 Transactions with Affiliates
    61  
Section 9.15 Subsidiaries
    61  
Section 9.16 Negative Pledge Agreements; Dividend Restrictions
    61  
Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments
    61  
Section 9.18 Swap Agreements
    61  
Section 9.19 Tax Status as Partnership; Operating Agreements
    62  
Section 9.20 Anti-Layering
    62  
 
       
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
       
 
       
Section 10.01 Events of Default
    62  
Section 10.02 Remedies
    64  
Section 10.03 Disposition of Proceeds
    65  
 
       
ARTICLE XI
THE ADMINISTRATIVE AGENT
       
 
       
Section 11.01 Appointment; Powers
    65  
Section 11.02 Duties and Obligations of Administrative Agent
    65  
Section 11.03 Action by Agent
    66  
Section 11.04 Reliance by Agent
    67  
Section 11.05 Subagents
    67  
Section 11.06 Resignation or Removal of Agents
    67  
Section 11.07 Agents and Lenders
    68  
Section 11.08 No Reliance
    68  
Section 11.09 Administrative Agent May File Proofs of Claim
    69  
Section 11.10 Authority of Administrative Agent to Release Collateral and Liens
    69  
Section 11.11 The Arrangers and the Agents
    70  

iii



--------------------------------------------------------------------------------



 



              Page
ARTICLE XII
MISCELLANEOUS
       
 
       
Section 12.01 Notices
    70  
Section 12.02 Waivers; Amendments
    71  
Section 12.03 Expenses, Indemnity; Damage Waiver
    72  
Section 12.04 Successors and Assigns
    74  
Section 12.05 Survival; Revival; Reinstatement
    77  
Section 12.06 Counterparts; Integration; Effectiveness
    78  
Section 12.07 Severability
    78  
Section 12.08 Right of Setoff
    78  
Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    78  
Section 12.10 Headings
    80  
Section 12.11 Confidentiality
    80  
Section 12.12 Interest Rate Limitation
    80  
Section 12.13 EXCULPATION PROVISIONS
    81  
Section 12.14 No Third Party Beneficiaries
    82  
Section 12.15 USA Patriot Act Notice
    82  

iv



--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS AND SCHEDULES

     
Annex I
  Commitments
Annex II
  Terms of Subordination
 
   
Exhibit A
  Form of Note
Exhibit B
  Form of Compliance Certificate
Exhibit C-1
  Security Instruments
Exhibit C-2
  Kaiser Francis Security Instruments
Exhibit C-3
  Blacksand Security Instruments
Exhibit D
  Form of Assignment and Assumption
 
   
Schedule 7.05
  Litigation
Schedule 7.11
  Material Agreements
Schedule 7.14
  Subsidiaries and Partnerships
Schedule 7.18
  Gas Imbalances
Schedule 7.19
  Marketing Contracts
Schedule 7.20
  Swap Agreements

v



--------------------------------------------------------------------------------



 



     THIS SECOND LIEN BRIDGE LOAN AGREEMENT dated as of August 1, 2006, is among
Linn Energy, LLC, a limited liability company duly formed and existing under the
laws of the State of Delaware (the “Borrower”); each of the Lenders from time to
time party hereto; BNP PARIBAS (in its individual capacity, “BNP Paribas”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); Royal Bank of Canada
(in its individual capacity, “RBC”), as syndication agent for the Lenders (in
such capacity, together with its successor in such capacity, the “Syndication
Agent”), and Societe Generale, Citicorp North America, Inc. and McDonald
Investments Inc., a subsidiary of KeyCorp, as co-documentation agents (in such
capacities, together with its successors in such capacity, the “Co-Documentation
Agents”) for the Lenders.
R E C I T A L S
     A. The Borrower has requested that the Lenders provide a $250,000,000
second lien multiple advance bridge loan facility to the Borrower.
     B. Each Lender has severally agreed to make its ratable portion of such
loans subject to the terms and conditions of this Agreement.
     C. Now, therefore, in consideration of the mutual covenants and agreements
herein contained and of the loans and commitments hereinafter referred to, the
parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
     Section 1.02 Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
     “ABR”, when used in reference to any Tranche, refers to whether such Loan,
or the Loans comprising such Tranche, are bearing interest at a rate determined
by reference to the Alternate Base Rate.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affected Portions” has the meaning assigned such term in Section 5.05.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------



 



     “Agent” means the Administrative Agent, the Syndication Agent, any
Co-Documentation Agent or any combination of them as the context requires.
     “Agreement” means this Second Lien Bridge Loan Agreement, as the same may
from time to time be amended, modified, supplemented or restated.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Margin” means (a) with respect to each Eurodollar Tranche, a
rate per annum equal to 4.00%; and (b) with respect to each ABR Tranche, a rate
per annum equal to 2.50%.
     “Approved Counterparty” means (a) any “Lender” as such term is defined
under the Senior Revolving Credit Agreement or any Affiliate of such Lender or
(b) any other Person whose long term senior unsecured debt rating is A/A2 by S&P
or Moody’s (or their equivalent) or higher.
     “Arrangers” means BNP Paribas and RBC Capital Markets, in their capacities
as joint lead arrangers and joint book runners hereunder.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit D or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to and including the date that is the earlier of (a) 60 days from the
Effective Date or (b) the date that the Commitments are terminated or cancelled.
     “Available Cash” means, with respect to any fiscal quarter ending prior to
the Termination Date:
     (a) the sum of (i) all cash and cash equivalents of the Borrower on hand at
the end of such fiscal quarter; and (ii) all additional cash and cash
equivalents of the Borrower on hand on the date of determination of Available
Cash with respect to such fiscal quarter resulting from working capital
borrowings made subsequent to the end of such fiscal quarter, less
     (b) the amount of any cash reserves established by the board of directors
of the Borrower to (i) provide for the proper conduct of the business of the
Borrower (including reserves for future capital expenditures including drilling
and acquisitions and for anticipated future credit needs of the Borrower),
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the Borrower
or an Affiliate is a party or by which it is bound or its assets are subject or
(iii) provide funds for distributions with respect to any one or more of the
next four fiscal quarters.
Second Lien Bridge Loan Agreement - 2

 



--------------------------------------------------------------------------------



 



     “Blacksand Acquisition” means the acquisition of 100% of the Equity
Interests of certain Wholly-Owned Subsidiaries of Blacksand Energy, LLC, which
include certain oil, gas and mineral Properties pursuant to the terms and
conditions of the Blacksand Acquisition Documents.
     “Blacksand Acquisition Documents” means (a) the Purchase and Sale Agreement
between Blacksand Energy, LLC, as Seller, and Borrower, as Buyer, dated July 19,
2006, and (b) all bills of sale, assignments, agreements, instruments and
documents executed and delivered in connection therewith, as amended.
     “Blacksand Acquisition Properties” means the Oil and Gas Properties and
other properties owned by Blacksand Energy, LLC through its Wholly-Owned
Subsidiaries acquired by the Borrower or any Guarantor pursuant to the Blacksand
Acquisition Documents.
     “Blacksand Commitment” means that portion of the Commitments attributable
to the Blacksand Acquisition, as set forth on Annex I.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Borrowing Request” means a request by the Borrower for the Loans in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Tranche or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Tranche or a
notice by the Borrower with respect to any such Tranche or continuation,
payment, prepayment, conversion or Interest Period, any day which is also a day
on which dealings in dollar deposits are carried out in the London interbank
market.
     “Capital Leases” means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.
     “Casualty Event” means any loss, casualty or other insured damage to, or
any nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $100,000 in the aggregate for any
calendar year.
     “Change in Control” means the occurrence of any of the following events:
(a) any Person or group of Persons acting in concert as a partnership or other
group (a “Group of Persons”), other than one or more of the Permitted Holders,
shall be the legal or beneficial owner (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) of more than 35% of the
combined voting power of the then total membership interests (including all
securities which are convertible into membership interests) of the Borrower,
provided, that a “Group of Persons” shall not include the underwriter in any
firm underwriting undertaken in connection with any public offering of the
Borrower, or (b) occupation of a majority of the seats
Second Lien Bridge Loan Agreement - 3

 



--------------------------------------------------------------------------------



 



(other than vacant seats) on the board of directors (or board of managers) of
the Company by Persons who were neither (i) nominated by the board of directors
of the Borrower nor (ii) appointed by directors a majority of whom were so
nominated.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make its Loans during the Availability Period hereunder and
“Commitments” means the aggregate amount of the Commitments of all Lenders. The
amount of each Lender’s Commitment is set forth on Annex I.
     “Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or a Consolidated Subsidiary has an interest (which interest
does not cause the net income of such other Person to be consolidated with the
net income of the Borrower and the Consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Borrower or to a
Consolidated Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (d) any
extraordinary gains or losses during such period; (e) non-cash gains, losses or
adjustments under FASB Statement No. 133 as a result of changes in the fair
market value of derivatives; (f) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns; (g) the one-time
bonuses paid by the Borrower to employees in connection with its initial public
offering and (h) non-cash share-based payments under FASB Statement No. 123R;
and provided further that if the Borrower or any Consolidated Subsidiary shall
acquire or dispose of any Property during such period, then Consolidated Net
Income shall be calculated after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition had occurred on the first day
of such period.
Second Lien Bridge Loan Agreement - 4

 



--------------------------------------------------------------------------------



 



     “Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services whether or not such goods or services are actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disqualified Capital Stock” means any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than
Second Lien Bridge Loan Agreement - 5

 



--------------------------------------------------------------------------------



 



other Equity Interests (which would not constitute Disqualified Capital Stock)
at the option of the holder thereof, in whole or in part, on or prior to the
date that is one year after the earlier of (a) the Maturity Date and (b) the
date on which there are no Loans or other obligations hereunder outstanding.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States of America or any state thereof or the District of
Columbia.
     “EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: Interest Expense, income taxes,
depreciation, depletion, amortization and other similar charges, minus all
noncash income added to Consolidated Net Income.
     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Environmental Laws” means any and all Governmental Requirements pertaining
in any way to health, safety the environment or the preservation or reclamation
of natural resources, in effect in any and all jurisdictions in which the
Borrower or any of its Subsidiaries is conducting or at any time has conducted
business, or where any Property of the Borrower or any of its Subsidiaries is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any of its
Subsidiaries is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership
Second Lien Bridge Loan Agreement - 6

 



--------------------------------------------------------------------------------



 



interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such Equity Interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute.
     “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with the Borrower or any of its Subsidiaries would
be deemed to be a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.
     “ERISA Event” means (a) a “Reportable Event” described in section 4043 of
ERISA and the regulations issued thereunder, (b) the withdrawal of the Borrower
or any of its Subsidiaries or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in section 4001(a)(2) of
ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment
of a Plan amendment as a termination under section 4041 of ERISA, (d) the
institution of proceedings to terminate a Plan by the PBGC, (e) receipt of a
notice of withdrawal liability pursuant to Section 4202 of ERISA or (f) any
other event or condition which might constitute grounds under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
     “Event of Default” has the meaning assigned such term in Section 10.01.
     “Excepted Liens” means: (a) Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements
Second Lien Bridge Loan Agreement - 7

 



--------------------------------------------------------------------------------



 



which are usual and customary in the oil and gas business and are for claims
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any of its
Subsidiaries or materially impair the value of such Property subject thereto;
(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any of its Subsidiaries for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
of its Subsidiaries or materially impair the value of such Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business and (h) judgment and attachment Liens not giving rise to an
Event of Default, provided that any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; provided,
further that Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located and (c) in the case of a Foreign Lender any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 5.03(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.03 or Section 5.03(c).
Second Lien Bridge Loan Agreement - 8

 



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
     “Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time subject to the terms and conditions
set forth in Section 1.05.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over the Borrower or any of its Subsidiaries, any of their
Properties, any Agent or any Lender.
     “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
     “Guarantors” means (a) Linn Energy Holdings, LLC, (b) Linn Operating, Inc.,
(c) Mid Atlantic Well Services Inc., (d) Penn West Pipeline, LLC, (e) Linn
Energy Western Holdings, LLC, (f) Linn Energy Mid-Continent Holdings, LLC,
(g) Linn Western Operating, Inc., (h) Linn Western Processing, LLC and, after
the Blacksand Acquisition, the entities currently known as (i) Blacksand
Acquisition, LLC, (j) Blacksand GP, LLC, (k) Blacksand Brea, LLC, (l) Blacksand
Partners, LP and (m) each other Material Domestic Subsidiary or other Domestic
Subsidiary that guarantees the Indebtedness pursuant to Section 8.14(b).
Second Lien Bridge Loan Agreement - 9

 



--------------------------------------------------------------------------------



 



     “Guaranty Agreement” means an agreement executed by the Guarantors in form
and substance reasonably satisfactory to the Administrative Agent
unconditionally guarantying on a joint and several basis, payment of the
Indebtedness, as the same may be amended, modified or supplemented from time to
time.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
     “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
     “Indebtedness” means any and all amounts owing or to be owing by the
Borrower, any of its Subsidiaries or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent
or any Lender under any Loan Document and (b) all renewals, extensions and/or
rearrangements of any of the above.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Intercreditor Agreement” means in respect of this Agreement, the terms of
subordination as attached as Annex II hereto, as the same may from time to time
be amended, modified, supplemented or restated.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Tranche in accordance with Section 2.04.
     “Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including (a) to the extent included
in interest expense under GAAP: (i) amortization of debt discount,
(ii) capitalized interest and (iii) the portion of any payments or accruals
under Capital Leases allocable to interest expense, plus the portion of any
payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP and (b) cash
dividend payments by the Borrower in respect of any Disqualified Capital Stock;
but excluding non-cash gains, losses or adjustments under FASB Statement No. 133
as a result of changes in the fair market value of derivatives.
Second Lien Bridge Loan Agreement - 10

 



--------------------------------------------------------------------------------



 



     “Interest Period” means with respect to any Eurodollar Tranche, the period
commencing on the date of such Tranche and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Tranche that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Tranche initially shall be the date on which such Loans
comprising such Tranche are made and thereafter shall be the effective date of
the most recent conversion or continuation of such Tranche.
     “Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
     “Investment Bank” means one or more investment banks engaged by the
Borrower and satisfactory to the Arrangers to assist in issuing the Permanent
Securities.
     “Kaiser Francis Acquisition” means the acquisition of certain oil, gas and
mineral Properties pursuant to the terms and conditions of the Kaiser Francis
Acquisition Documents.
     “Kaiser Francis Acquisition Documents” means (a) the Purchase and Sale
Agreement between Kaiser-Francis Oil Company, as Seller, and Linn Energy
Mid-Continent Holdings, LLC, as Buyer, dated July 21, 2006, and (b) all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith, as amended.
     “Kaiser Francis Acquisition Properties” means the Oil and Gas Properties
and other properties acquired by the Borrower or any Guarantor pursuant to the
Kaiser Francis Acquisition Documents.
     “Kaiser Francis Commitment” means that portion of the Commitments
attributable to the Kaiser Francis Acquisition, as set forth on Annex I.

Second Lien Bridge Loan Agreement - 11



--------------------------------------------------------------------------------



 



     “Lenders” means the Persons listed on Annex I and any Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page BBAM of Bloomberg (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/16th of 1%) at which dollar deposits of $1,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
     “Loan Documents” means this Agreement, the Notes, Security Instruments and
the Intercreditor Agreement.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Majority Lenders” means, at any time while no Loans are outstanding,
Lenders having at least sixty-six and two-thirds percent (66-2/3%) of the
Commitments; and at any time while any Loans are outstanding, Lenders holding at
least sixty-six and two-thirds percent (66-2/3%) of the outstanding principal
amount of the Loans (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)).
     “Managers” means the members of the Board of Managers or Board of Directors
(however designated from time to time) of the Borrower as constituted from time
to time.

Second Lien Bridge Loan Agreement - 12



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Guarantors taken as a whole, (b) the ability of the Borrower, any of its
Subsidiaries or any Guarantor to perform any of its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent or any Lender under any Loan Document.
     “Material Domestic Subsidiary” means, as of any date, any Domestic
Subsidiary that (a) is a Wholly-Owned Subsidiary and (b) together with its
Subsidiaries, owns Property having a fair market value of $1,000,000 or more.
     “Material Indebtedness” means Debt (other than the Loans), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $1,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any of its Subsidiaries in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
     “Maturity Date” means August 1, 2007.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgaged Property” means any Property owned by the Borrower or any
Guarantor which is subject to the Liens existing and to exist under the terms of
the Security Instruments.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in section 3(37) or 4001 (a)(3) of ERISA.
     “Net Cash Proceeds” means in connection with any issuance or sale of Equity
Interests, Debt securities, Casualty Events or the incurrence of loans, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
     “Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.
     “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the
Properties now or hereafter pooled or unitized with Hydrocarbon Interests;
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production,

Second Lien Bridge Loan Agreement - 13



--------------------------------------------------------------------------------



 



sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and any other Loan Document.
     “Participant” has the meaning set forth in Section 12.04(c)(i).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permanent Securities” means senior subordinated unsecured notes or any
Equity Interests of the Borrower which are issued after the Effective Date for
the purpose of refinancing all or a portion of the Loans outstanding under this
Agreement.
     “Permitted Holders” means Quantum Energy Partners II, LP, a Delaware
limited partnership (“QEP II”), and the management and board of directors of
Linn Energy, LLC on the date hereof, provided, that if QEP II dissolve or
otherwise distribute their ownership interests in the Borrower to their
respective partners or members, the term Permitted Holders shall include each of
those partners or members of QEP II who were partners or members, or affiliates
of such partners or members, of QEP II, as the case may be, on the date hereof;
provided that, with respect to the board of directors of the Borrower, the board
of directors shall continue to include future boards of the Borrower so long as
occupation of the majority of the seats (other than vacant seats) on the board
of directors (or board of managers) of the Borrower are by Persons who were
either (i) nominated by the board of directors of the Borrower as of the
Effective Date or (ii) appointed by directors a majority of whom were so
nominated.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

Second Lien Bridge Loan Agreement - 14



--------------------------------------------------------------------------------



 



     “Plan” means any employee pension benefit plan, as defined in section 3(2)
of ERISA, which (a) is currently or hereafter sponsored, maintained or
contributed to by the Borrower, any of its Subsidiaries or an ERISA Affiliate or
(b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by the Borrower, any of its Subsidiaries
or an ERISA Affiliate.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by BNP Paribas as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by BNP Paribas as a general reference rate of interest, taking into
account such factors as BNP Paribas may deem appropriate; it being understood
that many of BNP Paribas’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that BNP Paribas may make various commercial or other loans
at rates of interest having no relationship to such rate.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Proved Developed Producing Properties” means Oil and Gas Properties which
are categorized as “Proved Reserves” that are both “Developed” and “Producing”,
as such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
     “Proved Properties” means Oil and Gas Properties which are identified as
“Proved Reserves” on the most recent Engineering Report.
     “Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt. “Redeem” has the correlative meaning thereto.
     “Register” has the meaning assigned such term in Section 12.04(b)(iv).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
     “Remedial Work” has the meaning assigned such term in Section 8.10(a).
     “Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each January 1st
or July 1st (or any other specified “as of” date), the oil and gas reserves
attributable to the Oil and Gas Properties of the Borrower and its Subsidiaries,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

Second Lien Bridge Loan Agreement - 15



--------------------------------------------------------------------------------



 



     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the President, any Financial Officer or any Vice President of such Person.
Unless otherwise specified, all references to a Responsible Officer herein means
a Responsible Officer of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
     “SEC” means the Securities and Exchange Commission or any successor
Governmental Authority.
     “Security Instruments” means the Guaranty Agreement, if any, mortgages,
deeds of trust and other agreements, instruments or certificates described or
referred to in Exhibit C, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Swap Agreements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Indebtedness, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.
     “Senior Revolving Credit Agreement” means that certain Second Amended and
Restated Credit Agreement dated as of August 1, 2006 among the Borrower, as
borrower, BNP Paribas, as administrative agent and the other agents and lenders
from time to time parties thereto, as hereafter amended, supplemented, modified,
restated, refinanced or replaced from time to time.
     “Senior Revolving Credit Documents” means the Senior Revolving Credit
Agreement, the Senior Notes and any “Loan Documents” (as defined therein), in
each case, together with all amendments, modifications and supplements thereto.
     “Senior Revolving Credit Notes” means the Notes from time to time issued
under the Senior Revolving Credit Agreement.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
     “Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries

Second Lien Bridge Loan Agreement - 16



--------------------------------------------------------------------------------



 



is a general partner. Unless otherwise indicated herein, each reference to the
term “Subsidiary” means a Subsidiary of the Borrower.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.
     “Synthetic Leases” means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, treated as operating
leases on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Tranche” means a division or portion of the Loans.
     “Transactions” means, with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement, and each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof, and the grant of Liens by the Borrower on Mortgaged Properties and
other Properties pursuant to the Security Instruments and (b) any Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
and other Properties pursuant to the Security Instruments.
     “Type”, when used in reference to any Loan or Tranche, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Tranche is
determined by reference to the Alternate Base Rate or the LIBO Rate.
     “Wholly-Owned Subsidiary” means any Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.

Second Lien Bridge Loan Agreement - 17



--------------------------------------------------------------------------------



 



     Section 1.03 Types of Loans and Tranches For purposes of this Agreement,
Loans and Tranches, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Tranche” or a “Eurodollar Tranche”).
     Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents
herein), (b) any reference herein to any law shall be construed as referring to
such law as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time, (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents herein), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
     Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
ARTICLE II
The Credits
     Section 2.01 Term Loans
          (a) Kaiser Francis. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan during the Availability Period in
dollars to the Borrower to fund

Second Lien Bridge Loan Agreement - 18



--------------------------------------------------------------------------------



 



the Kaiser Francis Acquisition in an aggregate principal amount equal to such
Lender’s Kaiser Francis Commitment.
          (b) Blacksand. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan during the Availability Period in dollars to
the Borrower to fund the Blacksand Acquisition in an aggregate principal amount
equal to such Lender’s Blacksand Commitment.
          (c) Generally. The Commitments are not revolving and amounts repaid or
prepaid may not be re-borrowed under any circumstance. Any portion of the
Commitments not utilized by the Borrower on or prior to the end of the
Availability Period shall be permanently cancelled.
     Section 2.02 Loans and Tranches.
          (a) Loans; Several Obligations. Each Loan shall be made as part of a
Tranche consisting of Loans by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to fund its Loans shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments are several and no Lender shall be responsible for any other
Lender’s failure to fund its Loans as required.
          (b) Types of Loans. Subject to Section 3.03, each Tranche shall be
comprised entirely of ABR Tranches or Eurodollar Tranches as the Borrower may
request in accordance herewith. Each Lender at its option may fund any
Eurodollar Tranches by causing any domestic or foreign branch or Affiliate of
such Lender to fund such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.
          (c) Minimum Amounts. At the commencement of each Interest Period for
any Eurodollar Tranche, such Tranche shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. At the time that
each ABR Tranche is made, such Tranche shall be in an aggregate amount that is
an integral multiple of $250,000 and not less than $1,000,000. Tranches of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of four (4) Eurodollar Tranches outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Tranche if the
Interest Period requested with respect thereto would end after the Maturity
Date.
          (d) Notes. The Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to the order of such Lender in a
principal amount equal to such Lender’s Commitment and otherwise duly completed.
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Tranche consisting of a portion of the Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer,

Second Lien Bridge Loan Agreement - 19



--------------------------------------------------------------------------------



 



may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of its Loan or
affect the validity of such transfer by any Lender of its Note.
     Section 2.03 Requests for the Loans To request a Loan, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Tranche, not later than 11:00 a.m., Houston time, three Business
Days before the date of the proposed Loan or (b) in the case of an ABR Tranche,
not later than 12:00 noon, Houston time, on the date of the proposed Loan. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
               (i) the aggregate amount of the requested Loans;
               (ii) the date of such Loan, which shall be a Business Day;
               (iii) whether any portion of such Loans is to be an ABR Tranche
or a Eurodollar Tranche;
               (iv) whether such Loan is made pursuant to the Kaiser Francis
Acquisition or the Blacksand Acquisition;
               (v) in the case of a Eurodollar Tranche, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
               (vi) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05.
If no election as to the Type is specified, then the entire portion of the Loans
shall be a Eurodollar Tranche having an Interest Period of one month. If no
Interest Period is specified with respect to any requested Eurodollar Tranche,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made.
     Section 2.04 Interest Elections
          (a) Conversion and Continuance. Each Tranche initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Tranche, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Tranche to
a different Type or to continue such Tranche and, in the case of a Eurodollar
Tranche, may elect Interest Periods therefor, all as provided in this Section

Second Lien Bridge Loan Agreement - 20



--------------------------------------------------------------------------------



 



2.04. The Borrower may elect different options with respect to different
portions of the affected Tranche, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Tranche,
and the Loans comprising each such portion shall be considered a separate
Tranche.
          (b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
          (c) Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
               (i) the Tranche to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Tranche (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Tranche);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Tranche is to be an ABR Tranche or a
Eurodollar Tranche; and
               (iv) if the resulting Tranche is a Eurodollar Tranche, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
          (d) If any such Interest Election Request requests a Eurodollar
Tranche but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
          (e) Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Tranche.
          (f) Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Tranche prior to
the end of the Interest Period applicable thereto, then, unless such Tranche is
repaid as provided herein, at the end of such Interest Period such Tranche shall
be continued as a Eurodollar Tranche having an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing: (i) no outstanding Tranche may be converted to or
continued as a Eurodollar

Second Lien Bridge Loan Agreement - 21



--------------------------------------------------------------------------------



 



Tranche (and any Interest Election Request that requests the conversion of any
Tranche to, or continuation of any Tranche as, a Eurodollar Tranche shall be
ineffective) and (ii) unless repaid, each Eurodollar Tranche shall be converted
to an ABR Tranche at the end of the Interest Period applicable thereto.
     Section 2.05 Funding of Tranches.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower and designated by the Borrower in such Borrowing Request. Nothing
herein shall be deemed to obligate any Lender to obtain the funds for its Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.
          (b) Presumption of Funding by the Lenders. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s Loan, the Administrative Agent may assume that such Lender has made its
Loan available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its Loan available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Tranches. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan.
     Section 2.06 Termination. The Commitments shall terminate after the
Availability Period. Any portion of the Kaiser Francis Commitment not borrowed
on the date that the Kaiser Francis Acquisition Loan is made shall terminate on
such date. Any portion of the Blacksand Commitment not borrowed on the date that
the Blacksand Acquisition Loan is made shall terminate on such date.
     Section 2.07 Subordination of Loans. The Loans, the Notes, this Agreement
and the other Loan Documents; the rights and remedies of the Lenders and the
Administrative Agent hereunder and thereunder and the Liens created thereby are
subject to the Intercreditor Agreement.
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

Second Lien Bridge Loan Agreement - 22



--------------------------------------------------------------------------------



 



     Section 3.01 Repayment of Loans. On the Maturity Date, the Borrower shall
repay the outstanding principal balance of the Loans in full.
     Section 3.02 Interest.
          (a) ABR Tranches. The portion of the Loans comprising each ABR Tranche
shall bear interest at the Alternate Base Rate plus the Applicable Margin, but
in no event to exceed the Highest Lawful Rate.
          (b) Eurodollar Tranches. The portion of the Loans comprising each
Eurodollar Tranche shall bear interest at the LIBO Rate for the Interest Period
in effect for such Tranche plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
          (c) Post-Default Rate. Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, then all Loans outstanding, in
the case of an Event of Default, and such overdue amount, in the case of a
failure to pay amounts when due, shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Tranches as provided in Section 3.02(a), but in no event to exceed the
Highest Lawful Rate.
          (d) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on: (i) with respect to any ABR Tranche, the last day of each
March, June, September and December; (ii) with respect to any Eurodollar
Tranche, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part but in all cases to be paid at least every three
months and (iii) in any case, on the Termination Date; provided that
(i) interest accrued pursuant to Section 3.02(c) shall be payable on demand,
(ii) in the event of any prepayment of principal of any Loan, accrued interest
on the principal amount prepaid shall be payable on the date of such prepayment,
and (iii) in the event of any conversion of any Eurodollar Tranche prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
          (e) Interest Rate Computations. All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
     Section 3.03 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Tranche:

Second Lien Bridge Loan Agreement - 23



--------------------------------------------------------------------------------



 



          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the LIBO Rate for such Interest Period;
or
          (b) the Administrative Agent is advised by the Majority Lenders that
the LIBO Rate or LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
a portion of their Loans included in such Tranche for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Tranche to, or continuation
of any Tranche as, a Eurodollar Tranche shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Tranche, such Tranche shall be made as
an ABR Tranche.
     Section 3.04 Optional Prepayments.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with Section 3.04(b).
          (b) Notice and Terms of Optional Prepayment. The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Tranche, not later than
12:00 noon, Houston time, three Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Tranche, not later than 12:00 noon,
Houston time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of the Loans or portion thereof to be prepaid. Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each prepayment of a Tranche shall be applied ratably to the
Loans of all Lenders. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.02.
     Section 3.05 Mandatory Prepayments
          (a) The Borrower shall prepay the Notes in amounts equal to:
               (i) 100% of the Net Cash Proceeds of any Debt incurrence of the
Borrower or any of its Subsidiaries or of the sale or issuance of any Equity
Interests of the Borrower, excluding Debt permitted by Section 9.02. Such
prepayment shall be made no later than the next Business Day after the receipt
of such proceeds.
               (ii) 100% of the Net Cash Proceeds of any Casualty Event related
to the Borrower or any of its Subsidiaries.
          (b) Notwithstanding anything herein to the contrary, (x) any Net Cash
Proceeds received from the issuance of the Permanent Securities shall first be
applied to prepay

Second Lien Bridge Loan Agreement - 24



--------------------------------------------------------------------------------



 



the Loans, and (y) if the amount of any Net Cash Proceeds referred to in
Section 3.05(a)(i) through (ii) would otherwise be payable under the terms of
the Senior Revolving Credit Agreement but such payment is waived, such amount
shall be payable to the Borrower pursuant to this Section 3.05.
     Section 3.06 Fees.
          (a) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
          (b) Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at a
rate per annum equal to .50% on the average daily amount of the unused amount of
the Commitment of such Lender during the period from and including the date of
this Agreement to but excluding the earliest of the date (i) on which the
Commitments are fully funded, (ii) on which the Borrower cancels the unfunded
portion of the Commitments or such Commitments are terminated, and (iii) the end
of the Availability Period. Accrued commitment fees shall be payable in arrears
on the date on which the Commitments are fully funded, cancelled or terminated,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
     Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 5.01, Section 5.02, Section 5.03 or otherwise)
prior to 1:00 p.m., Houston time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, as expressly provided herein and except that payments pursuant
to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

Second Lien Bridge Loan Agreement - 25



--------------------------------------------------------------------------------



 



          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
          (c) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on its Loan resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loan and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in its Loan to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     Section 4.02 Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
     Section 4.03 Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(a) or Section 4.02 then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such

Second Lien Bridge Loan Agreement - 26



--------------------------------------------------------------------------------



 



Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
     Section 5.01 Increased Costs.
          (a) Eurodollar Changes in Law. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve (including
marginal, special, emergency or supplemental reserves), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender for Eurocurrency liabilities under Regulation D
of the Board (as the same may be amended, supplemented or replaced from time to
time) or otherwise; or
               (ii) impose on any Lender or the London interbank market any
other condition affecting this Agreement or any Eurodollar Tranche consisting of
any portion of the Loan of such Lender;
     and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Tranche (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loan made by
such Lender, to a level below that which such Lender or the or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
          (c) Certificates. A certificate of a Lender setting forth in
reasonable detail the basis of its request and the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d) Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that no Lender may make any such demand more than
180 days after the Termination Date, nor for any

Second Lien Bridge Loan Agreement - 27



--------------------------------------------------------------------------------



 



amount which has accrued more than 270 days prior to such Lender delivering the
certificate required in Section 5.01(c).
     Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Tranche other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Tranche into an ABR Tranche other than on
the last day of the Interest Period applicable thereto or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Tranche on the date specified
in any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Tranche, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of its Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     Section 5.03 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender on or with respect to any payment by or
on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to

Second Lien Bridge Loan Agreement - 28



--------------------------------------------------------------------------------



 



amounts payable under this Section 5.03) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the basis of such Indemnified Taxes and
Other Taxes and the amount of such payment or liability under this Section 5.03
shall be delivered to the Borrower and shall be conclusive absent manifest
error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
          (e) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
     Section 5.04 Designation of Different Lending Office. If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     Section 5.05 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain any
portion of its Loan as part of any Eurodollar Tranche either generally or having
a particular Interest Period hereunder, then (a) such Lender shall promptly
notify the Borrower and the Administrative Agent thereof and such Lender’s
obligation to make such portion of its Loan as part of such Eurodollar Tranche
shall be suspended (the “Affected Portion”) until such time as such Lender may
again make and maintain such portion of its Loan as part of such Eurodollar
Tranche and (b) all Affected Portion which would otherwise be made by such
Lender shall be made instead as ABR Portion (and, if such Lender so requests by
notice to the Borrower and the Administrative Agent, all Affected Portion of
such Lender then outstanding shall be automatically converted into ABR Tranches
on the date specified by such Lender in such notice) and, to the extent that
Affected Portion are so made as (or converted into)

Second Lien Bridge Loan Agreement - 29



--------------------------------------------------------------------------------



 



ABR Tranches, all payments of principal which would otherwise be applied to such
Lender’s Affected Portion shall be applied instead to its ABR Tranches.
ARTICLE VI
Conditions Precedent
     Section 6.01 Effective Date. The obligations of each Lender to make its
Loan hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
          (a) The Arrangers, the Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
          (b) The Administrative Agent shall have received a certificate of the
Borrower and of each Guarantor setting forth (i) resolutions of the Managers,
board of directors or other managing body with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the individuals (y) who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and (z) who will,
until replaced by another individual duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) the articles or certificate of incorporation or formation
and bylaws, operating agreement or partnership agreement, as applicable, of the
Borrower and each Guarantor, in each case, certified as being true and complete.
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.
          (c) The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
          (d) The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit B, duly and
properly executed by a Responsible Officer and dated as of the Effective Date.
          (e) The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
          (f) The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender in a principal amount equal to its
Commitment dated as of the date hereof.
          (g) The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of

Second Lien Bridge Loan Agreement - 30



--------------------------------------------------------------------------------



 



the Security Instruments, including the Guaranty Agreement and the other
Security Instruments described on Exhibit C-1. In connection with the execution
and delivery of the Security Instruments, the Administrative Agent shall be
reasonably satisfied that:
          (i) the Security Instruments create priority, perfected Liens (subject
only to Liens existing under the Senior Revolving Credit Documents and Excepted
Liens identified in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 80% of the
total value of the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.
          (ii) have received certificates, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors.
          (iii) be reasonably satisfied that it has a Lien on all Property
constituting security for the Senior Revolving Credit Agreement.
          (h) The Administrative Agent shall have received an opinion of
(i) Andrews Kurth, LLP, special counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent, as to such matters incident to the
Transactions as the Administrative Agent may reasonably request, (ii) the
general counsel of the Borrower, in form and substance satisfactory to the
Administrative Agent, as to such matters incident to the Transactions as the
Administrative Agent may reasonably request and (iii) local counsel in each of
the following states: West Virginia and Pennsylvania and any other jurisdictions
requested by the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.
          (i) The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12.
          (j) The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that the Borrower has received all consents and
approvals required by Section 7.03.
          (k) The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a).
          (l) The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties the
Borrower, and its Subsidiaries for each of the following jurisdictions:
Pennsylvania, West Virginia, New York, Delaware and any other jurisdiction
requested by the Administrative Agent; other than those being assigned or
released on or prior to the Effective Date or Liens permitted by Section 9.03.
          (m) The Administrative Agent shall have received evidence that the
Borrower has engaged one or more Investment Banks for the purpose of assisting
the Borrower to issue, sell or place the Permanent Securities, the Net Cash
Proceeds of which shall be equal to or exceed amounts due under this Agreement
and be available to repay this Agreement before the Maturity Date.

Second Lien Bridge Loan Agreement - 31



--------------------------------------------------------------------------------



 



          (n) The Administrative Agent shall have received evidence that the
Borrower has entered into Swap Agreements, the prices, volumes and terms of
which are satisfactory to the Arrangers.
          (o) The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of each Lender to make its Loan hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 12.02) at or prior to 1:00 p.m., Houston time, on
August 15, 2006 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
     Section 6.02 Additional Conditions. The obligation of each Lender to fund
its Loan (including the initial funding) is subject to the satisfaction of the
following additional conditions:
          (a) At the time of and immediately after giving effect to the funding
of the Loans, no Default shall have occurred and be continuing.
          (b) At the time of and immediately after giving effect to such Loans,
no Material Adverse Effect shall have occurred.
          (c) The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct on and as of the Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Date, such representations and warranties
shall continue to be true and correct as of such specified earlier date.
          (d) The making of such Loan would not conflict with, or cause any
Lender ank to violate or exceed, any applicable Governmental Requirement, and no
Change in Law shall have occurred, and no litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Loan, the Senior
Revolving Credit Agreement or the consummation of the transactions contemplated
by this Agreement or any other Loan Document.
          (e) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03.
     Section 6.03 Kaiser Francis. Within the Availability Period, the
obligations of each Lender to fund its Kaiser Francis Commitment hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):
          (a) The Administrative Agent shall have received (i) a certificate of
a Responsible Officer of the Borrower certifying: (A) that the Borrower is
concurrently consummating the Kaiser Francis Acquisition in accordance with the
terms of the Kaiser Francis Acquisition Documents (with all of the material
conditions precedent thereto having been

Second Lien Bridge Loan Agreement - 32



--------------------------------------------------------------------------------



 



satisfied in all material respects by the parties thereto) and acquiring
substantially all of the Kaiser Francis Acquisition Properties contemplated by
the Kaiser Francis Acquisition Documents; (B) as to the final purchase price for
the Kaiser Francis Acquisition Properties after giving effect to all adjustments
as of the closing date contemplated by the Kaiser Francis Acquisition Documents
and specifying, by category, the amount of such adjustment; (C) that attached
thereto is a true and complete list of the Kaiser Francis Acquisition Properties
which have been excluded from the Acquisition pursuant to the terms of the
Acquisition Documents, specifying with respect thereto the basis of exclusion as
(1) title defect, (2) preferential purchase right, (3) environmental or
(4) casualty loss; (D) that attached thereto is a true and complete list of all
Kaiser Francis Acquisition Properties for which any seller has elected to cure a
title defect, (E) that attached thereto is a true and complete list of all
Kaiser Francis Acquisition Properties for which any seller has elected to
remediate an adverse environmental condition, and (F) that attached thereto is a
true and complete list of all Kaiser Francis Acquisition Properties which are
currently pending final decision by a third party regarding purchase of such
property in accordance with any preferential right; (ii) a true and complete
executed copy of each of the Kaiser Francis Acquisition Documents;
(iii) original counterparts or copies, certified as true and complete, of the
assignments, deeds and leases for all of the Kaiser Francis Acquisition
Properties; and (iv) such other related documents and information as the
Administrative Agent shall have reasonably requested.
     The Borrower recognizes and agrees that it shall have delivered to the
Administrative Agent a preliminary draft of the certificate described herein not
less than three (3) days prior to the Effective Date identifying which Kaiser
Francis Acquisition Properties will be excluded from the Kaiser Francis
Acquisition on the Effective Date.
          (b) The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments described on Exhibit C-2. In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall
          (i) be reasonably satisfied that the Security Instruments create
priority, perfected Liens (subject only to Liens existing under the Senior
Revolving Credit Documents and Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 80% of the total value of the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report.
          (ii) have received certificates, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors.
          (c) The Administrative Agent shall have received an opinion of local
counsel in each of the following states: Oklahoma and any other jurisdictions
requested by the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

Second Lien Bridge Loan Agreement - 33



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require satisfactory to the
Administrative Agent setting forth the status of title to at least 80% of the
total value of the Oil and Gas Properties evaluated in the Reserve Report of
Kaiser Francis Acquisition Properties.
          (e) The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries for each of the following jurisdictions: Oklahoma
and any other jurisdiction requested by the Administrative Agent; other than
those being assigned or released on or prior to the consummation of the Kaiser
Francis Acquisition or Liens permitted by Section 9.03.
          (f) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Kaiser Francis Acquisition Properties.
          (g) The Administrative Agent shall have received a Reserve Report
covering the Kaiser Francis Acquisition Properties accompanied by a certificate
covering the matters described in Section 8.12(b).
          (h) The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that the Borrower has received all consents and
approvals required by Section 7.03 in connection with the Kaiser Francis
Acquisition.
          (i) The Administrative Agent shall have received evidence satisfactory
to it that all Liens associated with the Kaiser Francis Acquisition Properties
have been released or terminated contemporaneously with the Kaiser Francis
Acquisition and that arrangements satisfactory to the Administrative Agent have
been made for recording and filing of such releases.
          (j) The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
     Section 6.04 Blacksand. Within the Availability Period, the obligations of
each Lender to fund its Blacksand Commitment hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
          (a) The Administrative Agent shall have received (i) a certificate of
a Responsible Officer of the Borrower certifying: (A) that the Borrower is
concurrently consummating the Blacksand Acquisition in accordance with the terms
of the Blacksand Acquisition Documents (with all of the material conditions
precedent thereto having been satisfied in all material respects by the parties
thereto) and acquiring substantially all of the Blacksand Acquisition Properties
contemplated by the Blacksand Acquisition Documents; and (B) as to the final
purchase price for the Blacksand Acquisition Properties after giving effect to
all adjustments as of the closing date contemplated by the Blacksand Acquisition
Documents and specifying, by category, the amount of such adjustment.
          (b) The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments

Second Lien Bridge Loan Agreement - 34



--------------------------------------------------------------------------------



 



described on Exhibit C-3. In connection with the execution and delivery of the
Security Instruments, the Administrative Agent shall
          (i) be reasonably satisfied that the Security Instruments create
priority, perfected Liens (subject only to Liens existing under the Senior
Revolving Credit Documents and Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 80% of the total value of the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report.
          (ii) have received certificates, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors.
          (c) The Administrative Agent shall have received an opinion of local
counsel in each of the following states: California and any other jurisdictions
requested by the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.
          (d) The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require satisfactory to the
Administrative Agent setting forth the status of title to at least 80% of the
total value of the Oil and Gas Properties evaluated in the Reserve Report of
Blacksand Acquisition Properties.
          (e) The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries for each of the following jurisdictions:
California and any other jurisdiction requested by the Administrative Agent;
other than those being assigned or released on or prior to the consummation of
the Blacksand Acquisition or Liens permitted by Section 9.03.
          (f) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Blacksand Acquisition Properties.
          (g) The Administrative Agent shall have received a Reserve Report
covering the Blacksand Acquisition Properties accompanied by a certificate
covering the matters described in Section 8.12(b).
          (h) The Borrower shall have provided to the Administrative Agent at
least 5 days prior to the date that the Blacksand Acquisition Loan is to be
requested, the following: (i) the name of the Person (“Target”) whose assets are
to be acquired (such acquisition, whether acquired from the Target or pursuant
to a Capital Expenditure, the “Target Acquisition”); (ii) a description of the
Target’s business in which such assets are employed; (iii) copies of
documentation (or substantially final drafts of the documentation) intended to
effect the proposed Target Acquisition (the “Target Acquisition Agreements”);
(iv) a summary of the terms and conditions of the proposed Target Acquisition;
(v) a certificate of the chief financial officer of the Borrower that no Default
or Event of Default exists or could reasonably be expected to occur as a result
of the proposed Target Acquisition; (vi) the details of computations proposed by
the Borrower to determine compliance with the financial covenants as set forth
in Section 6.04(i) below; (vii) copies of such due diligence materials the
Administrative Agent deems reasonably

Second Lien Bridge Loan Agreement - 35



--------------------------------------------------------------------------------



 



necessary to complete its evaluation, and (viii) any other information the
Administrative Agent may reasonably request.
          (i) The Borrower shall provide to the Administrative Agent evidence
that:
               (i) Neither the Target nor its assets shall be subject to any
contingent obligations (including contingent obligations arising from any
environmental liabilities), environmental liabilities, unsatisfied judgments or
any pending action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration that could reasonably be expected to
have a Material Adverse Effect; and
               (ii) The following criteria are satisfied:
               (A) The Borrower shall have provided the Administrative Agent
(I) copies of the pro forma financial statements of the Target for the period of
the three fiscal quarters recently ended prior to the closing of the proposed
Target Acquisition for which financial statements are available and (II) a pro
forma financial projection of the Borrower and its Subsidiaries (including the
Target Acquisition) following the date of the consummation of the proposed
Target Acquisition to the Maturity Date which reflects compliance with the
financial covenants set forth in Section 9.01; and
               (B) The Borrower shall have provided to the Administrative Agent
a certificate executed by the chief financial officer of the Borrower which
certifies compliance with the criteria set forth in this Section 6.04(i)(ii).
     The Administrative Agent, in its sole judgment, shall be satisfied with the
results of each of the foregoing
          (j) The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that the Borrower has received all consents and
approvals required by Section 7.03 in connection with the Blacksand Acquisition.
          (k) The Administrative Agent shall have received evidence satisfactory
to it that all Liens associated with the Blacksand Acquisition Properties have
been released or terminated contemporaneously with the Blacksand Acquisition and
that arrangements satisfactory to the Administrative Agent has been made for
recording and filing of such releases.
          (l) The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
ARTICLE VII
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:

Second Lien Bridge Loan Agreement - 36



--------------------------------------------------------------------------------



 



     Section 7.01 Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.
     Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, member action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions). When executed and delivered,
each Loan Document to which the Borrower and any Guarantor is a party will have
been duly executed and delivered by the Borrower and such Guarantor and will
constitute a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including the members or
any class of directors of the Borrower or any other Person, whether interested
or disinterested), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the transactions contemplated thereby, except such as
have been obtained or made and are in full force and effect, and except for the
filing and recording of Security Instruments to perfect the Liens created
hereby, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or their Properties, or give rise
to a right thereunder to require any payment to be made by the Borrower or such
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any of its Subsidiaries (other than the Liens
created by the Loan Documents).
     Section 7.04 Financial Position; No Material Adverse Change.
          (a) The Borrower has heretofore furnished to the Lenders (i) the
audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2005, and related audited consolidated
statements of income, cash flows and changes in members’ equity for the fiscal
year ending December 31, 2005 and (ii) the unaudited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2006, certified by
its chief financial officer. Such financial statements present fairly, in all
material respects, the financial

Second Lien Bridge Loan Agreement - 37



--------------------------------------------------------------------------------



 



position and results of operations and cash flows of the Borrower and its
consolidated subsidiaries as of such date and for such period in accordance with
GAAP.
          (b) Since December 31, 2005, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.
          (c) Neither the Borrower nor any of its Subsidiaries has on the date
hereof any material Debt (including Disqualified Capital Stock), or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.
     Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (a) as
to which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (b) that involve any Loan
Document or the Transactions. Since the date of this Agreement, there has been
no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.
     Section 7.06 Environmental Matters. Except as could not be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect):
          (a) neither any Property of the Borrower or any of its Subsidiaries
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws.
          (b) no Property of the Borrower or any of its Subsidiaries nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.
          (c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each of its
Subsidiaries, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed or requested, and the
Borrower and each of its Subsidiaries are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.
          (d) all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any of its
Subsidiaries have in the past been

Second Lien Bridge Loan Agreement - 38



--------------------------------------------------------------------------------



 



transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and, to the knowledge of the Borrower, all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.
          (e) the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any of its Subsidiaries except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.
          (f) to the extent applicable, all Property of the Borrower and each of
its Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and the Borrower does not have any reason to
believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this
Agreement.
          (g) neither the Borrower nor any of its Subsidiaries has any known
contingent liability or Remedial Work in connection with any release or
threatened release of any oil, hazardous substance, solid waste or oil and gas
waste into the environment.
     Section 7.07 Compliance with the Laws and Agreements; No Defaults.
          (a) Each of the Borrower and its Subsidiaries is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other
authorizations granted by Governmental Authorities necessary for the ownership
of its Property and the present conduct of its business, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          (b) Neither the Borrower nor any of its Subsidiaries is in default nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or any of its Subsidiaries to Redeem or
make any offer to Redeem all or any portion of any Debt outstanding under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which the Borrower or any of its Subsidiaries
or any of their Properties is bound.
          (c) No Default has occurred and is continuing.
     Section 7.08 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment

Second Lien Bridge Loan Agreement - 39



--------------------------------------------------------------------------------



 



company,” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940, as amended.
     Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. No Tax Lien has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge.
     Section 7.10 ERISA.
          (a) The Borrower, its Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan, if any.
          (b) Each Plan, if any, is, and has been, maintained in substantial
compliance with ERISA and, where applicable, the Code.
          (c) No act, omission or transaction has occurred that could result in
imposition on the Borrower, any of its Subsidiaries or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.
          (d) No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated since September 2, 1974. No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the Borrower, any of its Subsidiaries or any ERISA Affiliate
has been or is expected by the Borrower, any of its Subsidiaries or any ERISA
Affiliate to be incurred with respect to any Plan. No ERISA Event with respect
to any Plan has occurred.
          (e) Full payment when due has been made of all amounts which the
Borrower, any of its Subsidiaries or any ERISA Affiliate is required under the
terms of each Plan, if any, or applicable law to have paid as contributions to
such Plan as of the date hereof, and no accumulated funding deficiency (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, exists with respect to any Plan.
          (f) The actuarial present value of the benefit liabilities under each
Plan, if any, which is subject to Title IV of ERISA does not, as of the end of
the Borrower’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities. The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.

Second Lien Bridge Loan Agreement - 40



--------------------------------------------------------------------------------



 



          (g) Neither the Borrower, its Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, any of its Subsidiaries or any ERISA
Affiliate in its sole discretion at any time without any material liability.
          (h) Neither the Borrower, its Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.
          (i) Neither the Borrower, its Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.
     Section 7.11 Disclosure; No Material Misstatements. As set forth on
Schedule 7.11, the Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Administrative Agent, any other Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Borrower or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent, any other
Agent or the Lenders by or on behalf of the Borrower or any of its Subsidiaries
prior to, or on, the date hereof in connection with the transactions
contemplated hereby. There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein.
     Section 7.12 Insurance. The Borrower has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

Second Lien Bridge Loan Agreement - 41



--------------------------------------------------------------------------------



 



     Section 7.13 Restriction on Liens. Neither the Borrower nor any of its
Subsidiaries is a party to any material agreement or arrangement, or subject to
any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Indebtedness and the Loan
Documents.
     Section 7.14 Subsidiaries. Except as set forth on part 1 of Schedule 7.14
or as disclosed in writing to the Administrative Agent (which shall promptly
furnish a copy to the Lenders), which shall be a supplement to Schedule 7.14,
the Borrower has no Subsidiaries. After the Blacksand Acquisition, the
Borrower’s Subsidiaries shall include those Subsidiaries listed on part 2 of
Schedule 7.14. The Borrower has no Foreign Subsidiaries.
     Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction
of organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Linn Energy, LLC, and the
organizational identification number of the Borrower in its jurisdiction of
organization is 3951040 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(l) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(l) and Section 12.01(c)). Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(l)).
     Section 7.16 Properties; Titles, Etc.
          (a) Each of the Borrower and its Subsidiaries has good and defensible
title to its Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or any of its Subsidiaries specified
as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or any of its Subsidiaries to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or any of its Subsidiaries’ net revenue
interest in such Property.
          (b) All material leases and agreements necessary for the present
conduct of the business of the Borrower and its Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

Second Lien Bridge Loan Agreement - 42



--------------------------------------------------------------------------------



 



          (c) The rights and Properties presently owned, leased or licensed by
the Borrower and its Subsidiaries including, without limitation, all easements
and rights of way, include all rights and Properties necessary to permit the
Borrower and its Subsidiaries to conduct their business in all material respects
as of the date hereof.
          (d) All of the material Properties of the Borrower and each of its
Subsidiaries that are reasonably necessary for the operation of their businesses
are in good working condition and are maintained in accordance with prudent
business standards.
          (e) The Borrower and each of its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
     Section 7.17 Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties.
Specifically in connection with the foregoing, except as could not reasonably be
expected to have a Material Adverse Effect, (a) no Oil and Gas Property is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties). All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of its Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any of its Subsidiaries, in a manner consistent
with the Borrower’s or its Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expect to have a Material Adverse Effect).
     Section 7.18 Gas Imbalances, Prepayments. As of the date hereof, except as
set forth on Schedule 7.18 or on the most recent certificate delivered pursuant
to Section 8.12(b), on a net

Second Lien Bridge Loan Agreement - 43



--------------------------------------------------------------------------------



 



basis there are no gas imbalances, take or pay or other prepayments which would
require the Borrower or any of its Subsidiaries to deliver, in the aggregate,
two percent (2%) or more of the monthly production from Hydrocarbons produced
from the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.
     Section 7.19 Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that
(a) pertain to the sale of production at a fixed price and (b) have a maturity
or expiry date of more than six (6) months from the date hereof.
     Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(d), sets forth, a true and complete list of all Swap
Agreements of the Borrower and each of its Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net marked-to-market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.
     Section 7.21 Use of Loans. The proceeds of the Loans shall be used to
finance the Kaiser Francis Acquisition and the Blacksand Acquisition and to pay
related fees and expenses. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.
     Section 7.22 Solvency After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

Second Lien Bridge Loan Agreement - 44



--------------------------------------------------------------------------------



 



     Section 7.23 Acquisitions. The copies of the Kaiser Francis Acquisition
Documents and Blacksand Acquisition Documents previously delivered by the
Borrower to the Administrative Agent are true, accurate and complete and have
not been amended or modified in any manner, other than pursuant to amendments or
modifications previously delivered to the Administrative Agent. No party to any
Kaiser Francis Acquisition Document or Blacksand Acquisition Document is in
default in respect of any material term or obligation thereunder.
ARTICLE VIII
Affirmative Covenants
     Until the principal of and interest on each Loan and all fees payable
hereunder and all other amounts payable under the Loan Documents shall have been
paid in full, the Borrower covenants and agrees with the Lenders that:
     Section 8.01 Financial Statements; Ratings Change; Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
          (a) Annual Financial Statements. As soon as available, but in any
event not later than 90 days after the end of each fiscal year, Borrower’s
audited consolidated balance sheet and related statements of operations,
members’ equity and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by independent public accountants of recognized national standing
and reasonably acceptable to the Administrative Agent (without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.
          (b) Quarterly Financial Statements. As soon as available, but in any
event not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, members’ equity and cash flows as of the end
of and for such quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
          (c) Certificate of Financial Officer — Compliance. Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the Effective Date and,
if any such change

Second Lien Bridge Loan Agreement - 45



--------------------------------------------------------------------------------



 



has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.
          (d) Swap Agreements. Concurrently with any delivery of financial
statements under Section 8.01(a) and Section 8.01(b), a true and complete list
of all Swap Agreements, as of the last Business Day of such calendar month or
fiscal year, of the Borrower and each of its Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.
          (e) Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
          (f) Other Accounting Reports. Promptly upon receipt thereof, a copy of
each other report or letter submitted to the Borrower or any of its Subsidiaries
by independent accountants in connection with any annual, interim or special
audit made by them of the books of the Borrower or any such Subsidiary, and a
copy of any response by the Borrower or any such Subsidiary to such letter or
report.
          (g) SEC and Other Filings; Reports to shareholders. Promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.
          (h) Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
          (i) Lists of Purchasers. Concurrently with the delivery of any Reserve
Report to the Administrative Agent pursuant to Section 8.12, a list of all
Persons purchasing Hydrocarbons from the Borrower or any of its Subsidiaries.
          (j) Notice of Sales of Oil and Gas Properties. In the event the
Borrower or any of its Subsidiaries intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties included in the most recently
delivered Reserve Report (or any Equity Interests in any Subsidiary owning
interests in such Oil and Gas Properties) during any period between two
successive Scheduled Redetermination Dates having a fair market value,
individually or in the aggregate, in excess of $250,000, prior written notice of
such disposition, the price thereof, the anticipated date of closing, and any
other details thereof requested by the Administrative Agent or any Lender.

Second Lien Bridge Loan Agreement - 46



--------------------------------------------------------------------------------



 



          (k) Notice of Casualty Events. Prompt written notice, and in any event
within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
          (l) Information Regarding Borrower and Guarantors. Prompt written
notice (and in any event within thirty (30) days prior thereto) of any change
(i) in the Borrower or any Guarantor’s corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number, if any.
          (m) Production Report and Lease Operating Statements. Within 45 days
after the end of each fiscal quarter, a report setting forth, for each calendar
month during the then-current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.
          (n) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any of its Subsidiaries.
          (o) Annual Budget. Promptly, but in any event within 90 days after the
end of each fiscal year, a budget for the then current fiscal year, including a
pro forma balance sheet and income and cash flow projections.
          (p) Kaiser Francis Acquisition Notices. In the event that (i) the
Borrower (or one of its Subsidiaries) is required or decides to purchase any of
the Properties which had previously been excluded from the Kaiser Francis
Acquisition Properties, (ii) the Borrower (or one of its Subsidiaries) is
required to honor any preferential purchase right in respect of any Kaiser
Francis Acquisition Property which has not been waived, (iii) any matter is
disputed in accordance with the terms of the Kaiser Francis Acquisition
Documents or any such disputed matter is resolved, (iv) any material notices are
received or delivered by the Borrower (or one of its Subsidiaries) pursuant to
either the Kaiser Francis Acquisition Documents, or (v) the Borrower (or one of
its Subsidiaries) and the sellers calculate and agree upon the Final Settlement
Statement, pursuant to Section 10.5 of the Kaiser Francis Acquisition Documents,
then, in each such case, the Borrower shall promptly give the Administrative
Agent notice in reasonable detail of such circumstances.
          (q) Other Requested Information. Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries (including,
without limitation, any Plan or Multiemployer

Second Lien Bridge Loan Agreement - 47



--------------------------------------------------------------------------------



 



Plan and any reports or other information required to be filed under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.
     Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender, promptly after the Borrower obtains
knowledge thereof, written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of, or the threat in writing of, any
action, suit, investigation, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary thereof, or any material adverse development in any action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), that, in either case, if adversely determined, could reasonably be
expected to result in liability in excess of $3,000,000;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$3,000,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 8.03 Existence; Conduct of Business The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which any of its Oil and Gas Properties is located or
the ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.12.
     Section 8.04 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities of the
Borrower and all of its Subsidiaries before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Borrower or any of its Subsidiaries.
     Section 8.05 Performance of Obligations under Loan Documents. The Borrower
will pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and the

Second Lien Bridge Loan Agreement - 48



--------------------------------------------------------------------------------



 



Borrower will cause each of its Subsidiaries to do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.
     Section 8.06 Operation and Maintenance of Properties. The Borrower will,
and will cause each of its Subsidiaries to:
          (a) operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
          (b) keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all material
equipment, machinery and facilities.
          (c) promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.
          (d) promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards and in all material
respects, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.
          (e) to the extent the Borrower or one of its Subsidiaries is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.
     Section 8.07 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will give at
least 30 days prior notice of any cancellation to the Administrative Agent.

Second Lien Bridge Loan Agreement - 49



--------------------------------------------------------------------------------



 



     Section 8.08 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
     Section 8.09 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to them or their Property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 8.10 Environmental Matters.
          (a) The Borrower shall, and shall cause each of its Subsidiaries to:
(i) comply, and shall cause its Properties and operations and each of its
Subsidiaries and each Subsidiary’s Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect; (ii) not dispose of or otherwise release, and
shall cause each Subsidiary not to dispose of or otherwise release, any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each of its Subsidiaries to timely obtain or
file, all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Subsidiaries’ Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each of its Subsidiaries to
promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of the Borrower’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; and (v) establish and implement, and shall cause
each of its Subsidiaries to establish and implement, such procedures as may be
reasonably necessary to continuously determine and assure that the Borrower’s
and its Subsidiaries’ obligations under this Section 8.10(a) are timely and
fully satisfied, which failure to establish and implement could reasonably be
expected to have a Material Adverse Effect.
          (b) The Borrower will promptly, but in no event later than five days
after the occurrence thereof, notify the Administrative Agent and the Lenders in
writing of any threatened

Second Lien Bridge Loan Agreement - 50



--------------------------------------------------------------------------------



 



action, investigation or inquiry by any Governmental Authority or any threatened
demand or lawsuit by any landowner or other third party against the Borrower or
its Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws (excluding routine testing and corrective
action) if the Borrower reasonably anticipates that such action will result in
liability (whether individually or in the aggregate) in excess of $500,000, not
fully covered by insurance, subject to normal deductibles.
          (c) The Borrower will, and will cause each of its Subsidiaries to,
provide environmental audits and tests in accordance with American Society of
Testing Materials standards upon request by the Administrative Agent and the
Lenders (or as otherwise required to be obtained by the Administrative Agent or
the Lenders by any Governmental Authority), in connection with any future
acquisitions of Oil and Gas Properties or other material Properties.
     Section 8.11 Further Assurances.
          (a) The Borrower at its sole expense will, and will cause each of its
Subsidiaries to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any of its
Subsidiaries, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.
          (b) The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law. The Administrative
Agent will promptly send the Borrower any financing or continuation statements
it files without the signature of the Borrower or any other Guarantor and the
Administrative Agent will promptly send the Borrower the filing or recordation
information with respect thereto.

Second Lien Bridge Loan Agreement - 51



--------------------------------------------------------------------------------



 



     Section 8.12 Reserve Reports.
          (a) On or before March 1st and September 1st of each year, commencing
September 1st, 2006, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report as of the immediately preceding January 1 or
July 1, as applicable. The Reserve Report as of January 1 of each year shall be
prepared by one or more petroleum engineers reasonably acceptable to the
Administrative Agent and the July 1 Reserve Report of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report.
          (b) With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that in all material respects: (i) the
information provided by the Borrower in connection with the preparation of such
Reserve Report and any other information delivered in connection therewith by
the Borrower is true and correct, and any projections based upon such
information have been prepared in good faith based upon assumptions believed by
the Borrower to be reasonable, subject to uncertainties inherent in all
projections, (ii) the Borrower or its Subsidiaries owns good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to their Oil and Gas Properties evaluated
in such Reserve Report that would require the Borrower or any of its
Subsidiaries to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of their Oil and Gas Properties have been sold since
the date of the last Reserve Report except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent,
(v) attached to the certificate is a list of all marketing agreements entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.20 had such agreement been in effect on the date
hereof and (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the present value that such Mortgaged Properties represent.
     Section 8.13 Title Information.
          (a) On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a) and in connection
with the Blacksand Acquisition and the Kaiser Francis Acquisition, to the extent
requested by the Administrative Agent, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.

Second Lien Bridge Loan Agreement - 52



--------------------------------------------------------------------------------



 



          (b) If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the value of the Oil and Gas Properties evaluated by such
Reserve Report.
     Section 8.14 Additional Collateral; Additional Guarantors.
          (a) In connection with each of the Kaiser Francis Acquisition and the
Blacksand Acquisition and otherwise, with each redetermination of the Borrowing
Base (as defined in the Senior Revolving Credit Agreement), the Borrower shall
review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(b)(vi)) to ascertain whether the Mortgaged Properties
represent at least 80% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, grant to the Administrative Agent or its designee as security
for the Indebtedness a first-priority Lien interest (subject to a Lien under the
Senior Revolving Credit Documents and provided the Excepted Liens of the type
described in clauses (a) to (d) and (f) of the definition thereof may exist, but
subject to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
80% of such total value. All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent or its designee and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).
          (b) In the event that (i) the Borrower determines that any Subsidiary
is a Material Domestic Subsidiary or (ii) any Domestic Subsidiary incurs or
guarantees any Debt, then the Borrower shall promptly cause such Subsidiary to
guarantee the Indebtedness pursuant to the Guaranty Agreement. In connection
with any such guaranty, the Borrower shall, or shall cause such Subsidiary to,
(A) execute and deliver a supplement to the Guaranty Agreement executed by such
Subsidiary, (B) pledge all of the Equity Interests of such Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent or its designee.

Second Lien Bridge Loan Agreement - 53



--------------------------------------------------------------------------------



 



          (c) Prior to or contemporaneously with the granting of any Lien on any
Property to or for the benefit of any agent or lender under the Senior Revolving
Credit Agreement pursuant to any Senior Revolving Credit Document or otherwise,
the Borrower or applicable Subsidiary shall grant to the Administrative Agent a
priority Lien interest (subject only to Liens under the Senior Revolving Credit
Documents and Excepted Liens of the type described in clauses (a) to (d) and
(f) in the definition thereof, but subject to the provisos at the end of such
definition) on such Property for the benefit of the Lenders to secure the
Indebtedness. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in a sufficient number of executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).
          (d) The Borrower agrees that it will not, and will not permit any
Subsidiary to, grant a Lien on any Property to secure the Senior Revolving
Credit Notes without first (i) giving fifteen (15) days’ prior written notice to
the Administrative Agent thereof and (ii) granting to the Administrative Agent
to secure the Indebtedness a priority, perfected Lien (subject to Liens under
the Senior Revolving Credit Documents and Excepted Liens of the type described
in clauses (a) to (d) and (f) in the definition thereof, but subject to the
provisos at the end of such definition) on this same Property pursuant to
Security Instruments in form and substance satisfactory to the Administrative
Agent. In connection therewith, the Borrower shall, or shall cause its
Subsidiaries to, execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.
     Section 8.15 ERISA Compliance. The Borrower will promptly furnish, and will
cause its Subsidiaries and any ERISA Affiliate to promptly furnish, to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan, if any, or any trust
created thereunder, (b) immediately upon becoming aware of the occurrence of any
ERISA Event or of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code, in connection with any Plan or any trust
created thereunder, a written notice signed by the President or the principal
Financial Officer of the Borrower, its Subsidiaries or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action the Borrower, its
Subsidiaries or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and
(c) immediately upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan.
With respect to each Plan, if any (other than a Multiemployer Plan), the
Borrower will, and the Borrower will cause each of its Subsidiaries and ERISA
Affiliates to, (i) satisfy in full and in a timely manner, without incurring any
late payment or underpayment charge or penalty and without giving rise to any
lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof)
and of section 302 of ERISA (determined without regard to sections 303, 304 and
306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without

Second Lien Bridge Loan Agreement - 54



--------------------------------------------------------------------------------



 



incurring any late payment or underpayment charge or penalty, all premiums
required pursuant to sections 4006 and 4007 of ERISA.
     Section 8.16 Marketing Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(a) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Subsidiaries that the Borrower or one of its Subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business and (c) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.
     Section 8.17 Permanent Securities. The Borrower shall promptly commence the
preparation of a registration statement or a Rule 144A offering memorandum
relating to the Permanent Securities and will use reasonable commercial efforts
to provide to the Arrangers, no later than 120 days after the Effective Date, a
complete initial draft of such document (including the financial statements to
be included therein). The Borrower shall engage and at all times retain an
Investment Bank (or promptly engage another Investment Bank if either party
disengages from such relationship) for the purpose of assisting the Borrower in
issuing, selling or placing the Permanent Securities, the Net Cash Proceeds of
which shall equal or exceed amounts due under this Agreement and be available to
repay this Agreement on or before the Maturity Date.
ARTICLE IX
Negative Covenants
     Until the principal and interest on each Loan and all fees payable
hereunder and all other amounts payable under the Loan Documents have been paid
in full, the Borrower covenants and agrees with the Lenders that:
     Section 9.01 Financial Covenants.
          (a) Ratio of EBITDA to Interest Expense. The Borrower will not, as of
the last day of any fiscal quarter commencing with the fiscal quarter ending
September 30, 2006, permit its ratio of EBITDA for the period of four fiscal
quarters then ended to Interest Expense for such period to be less than 2.0 to
1.0.
          (b) Current Ratio. The Borrower will not permit, as of the last day of
any fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets under FAS
133) to (ii) consolidated current

Second Lien Bridge Loan Agreement - 55



--------------------------------------------------------------------------------



 



liabilities (excluding non-cash obligations under FAS 133 and current maturities
under this Agreement) to be less than 1.0 to 1.0.
     Section 9.02 Debt. Neither the Borrower nor any of its Subsidiaries will
incur, create, assume or suffer to exist any Debt, except:
          (a) the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
          (b) accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which are not
greater than ninety (90) days past the date of invoice or delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP.
          (c) intercompany Debt between the Borrower and any of its Subsidiaries
or between Subsidiaries to the extent permitted by Section 9.05(g); provided
that such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of their Wholly-Owned Subsidiaries, and,
provided further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Indebtedness on terms set forth in the Guaranty
Agreement.
          (d) endorsements of negotiable instruments for collection in the
ordinary course of business.
          (e) Debt now or hereafter outstanding under the Senior Revolving
Credit Agreement (and any guarantees thereof by the Guarantors), provided that
(i) the aggregate principal amount of the Senior Revolving Credit Agreement
shall not exceed $800,000,000, (ii) no part of the Debt for principal owing
under the Senior Revolving Credit Agreement is subordinated in right of payment
to any other Debt for principal owing under the Senior Revolving Credit
Agreement, (iii) such Debt is comprised of a single facility with no
differentiation among lenders in the revolving character, pricing or maturity
thereof and (iv) after giving effect to the incurrence of such Debt, no Default
or Event of Default exists under Section 9.01.
          (f) other Debt not to exceed $10,000,000 in the aggregate at any one
time outstanding.
     Section 9.03 Liens. Neither the Borrower nor any of its Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:
          (a) Liens securing the payment of any Indebtedness.
          (b) Excepted Liens.

Second Lien Bridge Loan Agreement - 56



--------------------------------------------------------------------------------



 



          (c) Liens securing the obligations of the Borrower and the Guarantors
under the Senior Revolving Credit Agreement and the other Senior Revolving
Credit Documents; provided that, such Liens shall not encumber any Property that
is not subject to a second priority Lien in favor of, or for the benefit of, the
Lenders to secure the Indebtedness.
          (d) Liens on Property not constituting collateral for the Indebtedness
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(d) shall not exceed $100,000 at any time.
     Section 9.04 Dividends, Distributions and Redemptions. The Borrower will
not, and will not permit any of its Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its stockholders or make any distribution of their Property to their
respective Equity Interest holders, except (i) the Borrower may declare and pay
dividends or distributions with respect to its Equity Interests payable solely
in additional shares of its Equity Interests (other than Disqualified Capital
Stock), (ii) Subsidiaries may declare and pay dividends or distributions ratably
with respect to their Equity Interests and (iii) so long as no Default or Event
of Default has occurred and is continuing or would result therefrom, and subject
to the proviso in Section 7.21(e) of the Senior Revolving Credit Agreement, the
Borrower may declare and pay quarterly cash dividends to its members of
Available Cash.
     Section 9.05 Investments, Loans and Advances. Neither the Borrower nor any
of its Subsidiaries will make or permit to remain outstanding any Investments in
or to any Person, except that the foregoing restriction shall not apply to:
          (a) Investments reflected in the Financial Statements.
          (b) accounts receivable arising in the ordinary course of business.
          (c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
          (d) commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.
          (e) deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $250,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.
          (f) deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

Second Lien Bridge Loan Agreement - 57



--------------------------------------------------------------------------------



 



          (g) Investments (i) made by the Borrower in or to the Guarantors,
(ii) made by any Subsidiary in or to the Borrower or any Guarantor, and
(iii) made by the Borrower or any Guarantor in Subsidiaries that are not
Guarantors, provided that the aggregate of all Investments made by the Borrower
and the Guarantors in or to all Subsidiaries that are not Guarantors shall not
exceed $2,000,000 at any time.
          (h) Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or any of its Subsidiaries with others in the
ordinary course of business; provided that (i) any such venture is engaged
exclusively in oil and gas exploration, development, production, processing and
related activities, including transportation, (ii) the interest in such venture
is acquired in the ordinary course of business and on fair and reasonable terms
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding an amount equal to $2,000,000.
          (i) subject to the limits in Section 9.06, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America.
          (j) loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Subsidiaries, in each
case only as permitted by applicable law, including Section 402 of the Sarbanes
Oxley Act of 2002, but in any event not to exceed $250,000 in the aggregate at
any time.
          (k) Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any of its Subsidiaries as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all investments held at any one
time under this Section 9.05(i) exceeds $250,000.
     Section 9.06 Nature of Business. Neither the Borrower nor any of its
Subsidiaries will allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company. The
Borrower will not, and will not permit any of its Subsidiaries to, operate its
business outside the geographical boundaries of the United States.
     Section 9.07 Limitation on Leases. Neither the Borrower nor any of its
Subsidiaries will create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding leases of Hydrocarbon Interests), under leases or lease agreements
which would cause the aggregate amount of all payments made by the Borrower and
its Subsidiaries pursuant to all such leases or lease agreements, including,
without limitation, any residual payments at the end of any lease, to

Second Lien Bridge Loan Agreement - 58



--------------------------------------------------------------------------------



 



exceed $2,000,000 in any period of twelve consecutive calendar months during the
life of such leases.
     Section 9.08 Proceeds of Notes. The Borrower will not permit the proceeds
of the Notes to be used for any purpose other than those permitted by
Section 7.21. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.
     Section 9.09 ERISA Compliance. The Borrower and its Subsidiaries will not
at any time:
          (a) engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower any of its Subsidiaries or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.
          (b) terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of the Borrower, any of its Subsidiaries or any ERISA Affiliate
to the PBGC.
          (c) fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, any of its
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto.
          (d) permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
          (e) permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by the
Borrower, any of its Subsidiaries or any ERISA Affiliate which is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.
          (f) contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.
          (g) acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower or

Second Lien Bridge Loan Agreement - 59



--------------------------------------------------------------------------------



 



any of its Subsidiaries or with respect to any ERISA Affiliate of the Borrower
or any of its Subsidiaries if such Person sponsors, maintains or contributes to,
or at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.
          (h) incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.
          (i) contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.
          (j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that the Borrower, any of its Subsidiaries
or any ERISA Affiliate is required to provide security to such Plan under
section 401(a)(29) of the Code.
     Section 9.10 Sale or Discount of Receivables. Except for receivables
obtained by the Borrower or any of its Subsidiaries out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any of its
Subsidiaries will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.
     Section 9.11 Mergers, Etc. Neither the Borrower nor any of its Subsidiaries
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that any
Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary so long
as in the case of any merger involving a Guarantor, a Guarantor is the surviving
entity, and that the Borrower may merge with any Wholly-Owned Subsidiary so long
as the Borrower is the survivor.
     Section 9.12 Sale of Properties. The Borrower will not, and will not permit
any of its Subsidiaries to, sell, assign, farm-out, convey or otherwise transfer
any Property except for: (a) the sale of Hydrocarbons in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts; (c) the sale or transfer of equipment that is no longer necessary
for the business of the Borrower or such Subsidiary or is replaced by equipment
of at least comparable value and use; and (d) sales and other dispositions of
Properties not regulated by Section 9.12(a) to (c) having a fair market value
not to exceed $250,000 during any 12-month period.

Second Lien Bridge Loan Agreement - 60



--------------------------------------------------------------------------------



 



     Section 9.13 Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, violate or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.
     Section 9.14 Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.
     Section 9.15 Subsidiaries. The Borrower shall have no Subsidiaries other
than Wholly-Owned Subsidiaries. The Borrower shall not, and shall not permit its
Subsidiaries to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(b). The Borrower shall not, and shall not permit
any of its Subsidiaries to, sell, assign or otherwise dispose of any Equity
Interests in any of its Subsidiaries. The Borrower shall have no Foreign
Subsidiaries.
     Section 9.16 Negative Pledge Agreements; Dividend Restrictions. Neither the
Borrower nor any of its Subsidiaries will create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement or the
Security Instruments) that in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith.
     Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any of its Subsidiaries that would require the Borrower or such
Subsidiary to deliver, in the aggregate, two percent (2%) or more of the monthly
production of Hydrocarbons at some future time without then or thereafter
receiving full payment therefor.
     Section 9.18 Swap Agreements. Neither the Borrower nor any of its
Subsidiaries will enter into any Swap Agreements with any Person other than
(a) Swap Agreements in respect of commodities (i) with an Approved Counterparty,
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, 85% of the reasonably anticipated projected
production from Proved Properties for each month during the period during which
such Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately, for the remainder of the calendar year plus the next two
full calendar years succeeding the execution of such Swap

Second Lien Bridge Loan Agreement - 61



--------------------------------------------------------------------------------



 



Agreement and 70% of the reasonably anticipated projected production from Proved
Properties for each month during the period during which such Swap Agreement is
in effect for each of crude oil and natural gas, calculated separately, for each
month thereafter, and (iii) the notional volumes for which do not exceed the
current net monthly production (regardless of projected production levels) at
the time such Swap Agreement is executed, calculated separately for each of
crude oil and natural gas, and (b) Swap Agreements in respect of interest rates
with an Approved Counterparty, which effectively convert interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate. In no event shall any Swap Agreement contain
any requirement, agreement or covenant for the Borrower or any of its
Subsidiaries to post collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures. Notwithstanding anything to the
contrary in this Section 9.18, there shall be no prohibition against the
Borrower entering into any “put” contracts or commodity price floors so long as
such agreements are entered into for non-speculative purposes and in the
ordinary course of business for the purpose of hedging against fluctuations of
commodity prices.
     Section 9.19 Tax Status as Partnership; Operating Agreements. The Borrower
shall not alter its status as a partnership for purposes of United States
Federal Income taxes. The Borrower shall not, and shall not permit any
Subsidiary to, amend or modify any provision of its articles, bylaws, or
partnership or limited liability company organization or operating documents or
agreements, or any agreements with Affiliates of the type referred to in
Section 9.14, if such amendment or modification could reasonably be expected to
have a Material Adverse Effect.
     Section 9.20 Anti-Layering. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Debt if such Debt is
subordinate or junior in ranking in right of payment to the Senior Revolving
Credit Agreement, unless such Debt is expressly subordinated in right of payment
to the obligations under this Agreement.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise.
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with any Loan
Document or any

Second Lien Bridge Loan Agreement - 62



--------------------------------------------------------------------------------



 



amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made.
          (d) the Borrower or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in, Section 8.01(l),
Section 8.01(m), Section 8.02, Section 8.03, Section 8.13, Section 8.17 or in
ARTICLE IX.
          (e) the Borrower or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Borrower or any of its
Subsidiaries otherwise becoming aware of such default.
          (f) the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable notice and cure period).
          (g) any event or condition occurs (after giving effect to any notice
or cure period) that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any of its Subsidiaries to make an offer in respect
thereof.
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered.
          (i) the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general

Second Lien Bridge Loan Agreement - 63



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing; or any member of the Borrower shall make any
request or take any action for the purpose of calling a meeting of the members
of the Borrower to consider a resolution to dissolve and wind-up the Borrower’s
affairs.
          (j) the Borrower or any of its Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due.
          (k) (i) one or more judgments for the payment of money in an aggregate
amount in excess of $3,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the
Borrower, any of its Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any of
its Subsidiaries to enforce any such judgment.
          (l) the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by
them, or cease to create a valid and perfected Lien of the priority required
thereby on any of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any of its
Subsidiaries shall so state in writing.
          (m) an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $3,000,000 in any year.
          (n) a Change in Control shall occur.
     Section 10.02 Remedies.
          (a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent, at
the request of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents, shall become due and payable immediately, without presentment,

Second Lien Bridge Loan Agreement - 64



--------------------------------------------------------------------------------



 



demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(h),
Section 10.01(i) or Section 10.01(j), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.
          (b) In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
          (c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second, to accrued interest on the Notes; third, to fees; fourth, pro rata to
principal outstanding on the Notes; fifth, to any other Indebtedness; and any
excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.
     Section 10.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, except after the occurrence and during the continuance of
an Event of Default, (a) the Administrative Agent and the Lenders agree that
they will neither notify the purchaser or purchasers of such production nor take
any other action to cause such proceeds to be remitted to the Administrative
Agent or the Lenders, but the Lenders will instead permit such proceeds to be
paid to the Borrower and its Subsidiaries and (b) the Lenders hereby authorize
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or its Subsidiaries.
ARTICLE XI
The Administrative Agent
     Section 11.01 Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
     Section 11.02 Duties and Obligations of Administrative Agent. The
Administrative Agent shall have no duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has

Second Lien Bridge Loan Agreement - 65



--------------------------------------------------------------------------------



 



occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall have no
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in ARTICLE VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.
     Section 11.03 Action by Agent. The Administrative Agent shall have no duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02) and in all cases the Administrative Agent shall be fully justified in
failing or refusing to act hereunder or under any other Loan Documents unless it
shall (a) receive written instructions from the Majority Lenders or the Lenders,
as applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action. The instructions as aforesaid
and any action taken or failure to act pursuant thereto by the Administrative
Agent shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with

Second Lien Bridge Loan Agreement - 66



--------------------------------------------------------------------------------



 



respect to such Default as shall be directed by the requisite Lenders in the
written instructions (with indemnities) described in this Section 11.03,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders. In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, the Syndication Agent and the Co-Documentation
Agents shall have no obligation to perform any act in respect thereof. No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.
     Section 11.04 Reliance by Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon and each of the Borrower and the Lenders hereby
waives the right to dispute such Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by such Agent. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Agents may deem and treat the payee of any
Note as the holder thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof permitted hereunder shall have been
filed with the Administrative Agent.
     Section 11.05 Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
     Section 11.06 Resignation or Removal of Agents. Subject to the appointment
and acceptance of a successor Agent as provided in this Section 11.06, any Agent
may resign at any time by notifying the Lenders and the Borrower, and any Agent
may be removed at any time with or without cause by the Majority Lenders. Upon
any such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or

Second Lien Bridge Loan Agreement - 67



--------------------------------------------------------------------------------



 



removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
     Section 11.07 Agents and Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.
     Section 11.08 No Reliance.
          (a) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and each other
Loan Document to which it is a party. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent and no Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the administrative agent and arranger of the
Senior Revolving Credit Agreement only in respect of the Senior Revolving Credit
Agreement, except to the extent otherwise expressly stated in any legal opinion
or any Loan Document. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
          (b) The Lenders acknowledge that the Administrative Agent and the
Arrangers are acting solely in administrative capacities with respect to the
structuring and syndication of this facility and have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and

Second Lien Bridge Loan Agreement - 68



--------------------------------------------------------------------------------



 



liabilities specifically as set forth in the Loan Documents and in their
capacity as Lenders hereunder. In structuring, arranging or syndicating this
facility, each Lender acknowledges that the Administrative Agent and/or
Arrangers may be agents or lenders under these Notes, the Senior Revolving
Credit Notes, other loans or other securities and waives any existing or future
conflicts of interest associated with the their role in such other debt
instruments. If in its administration of this facility or any other debt
instrument, the Administrative Agent determines (or is given written notice by
any Lender) that a conflict exists, then it shall eliminate such conflict within
90 days or resign pursuant to Section 11.06 and shall have no liability for
action taken or not taken, other than actions taken or not taken which represent
Administrative Agent’s gross negligence or willful misconduct, while such
conflict existed.
     Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
     Section 11.10 Authority of Administrative Agent to Release Collateral and
Liens. Each Lender hereby authorizes the Administrative Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents. Each Lender hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and

Second Lien Bridge Loan Agreement - 69



--------------------------------------------------------------------------------



 



expense, any and all releases of Liens, termination statements, assignments or
other documents reasonably requested by the Borrower in connection with any sale
or other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.
     Section 11.11 The Arrangers and the Agents. The Arrangers, the Syndication
Agent and the Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in its capacity as Lenders hereunder to
the extent they are a party to this Agreement as a Lender.
ARTICLE XII
Miscellaneous
     Section 12.01 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

  (i)   if to the Borrower, to it at         Linn Energy, LLC
600 Travis Street, Suite 6910
Houston, TX 77002         Attention: Kolja Rockov
Telephone: 713-223-0880 x1101
Fax: 713-223-0888
E-Mail: kr@linnenergy.com         with a copy to:         Linn Energy, LLC
650 Washington Road, 8th Floor
Pittsburgh, Pennsylvania 15228         Attention: Michael Linn/Chip Keddie
Telephone: 412-440-1400
Fax: 412-440-1499
E-mail: mcl@linnenergy.com; rpk@linnenergy.com

Second Lien Bridge Loan Agreement - 70



--------------------------------------------------------------------------------



 



  (ii)   if to the Administrative Agent, to it at         JQV919 Third Avenue
New York, New York 10022
Attention: Dina Wilson, Loan Assistant
Telecopy: 212-841-2683         with a copy to the Administrative Agent at:      
  JQV1200 Smith Street, Suite 3100
Houston, Texas 77002
Attention: Betsy Jocher
Telecopy: 713-659-6915

               (iii) if to any other Lender, in their capacity as such, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 12.02 Waivers; Amendments.
          (a) No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege, or any abandonment or discontinuance of steps
to enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

Second Lien Bridge Loan Agreement - 71



--------------------------------------------------------------------------------



 



          (b) Neither this Agreement nor any provision hereof nor any Security
Instrument nor any other Loan Document nor any provision thereof may be waived,
amended or modified, except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the written consent of the Majority Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Maturity Date without the
written consent of each Lender affected thereby, (iv) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) waive or amend
Section 6.01, Section 8.14 or Section 10.02(c) change the definition of the
terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material Domestic
Subsidiary” or “Subsidiary”, without the written consent of each Lender,
(vi) release any Guarantor (except as set forth in the Guaranty Agreement),
release all or substantially all of the collateral (other than as provided in
Section 11.09), or reduce the percentage set forth in Section 8.14(a) to less
than 80%, without the written consent of each Lender, or (vii) change any of the
provisions of this Section 12.02(b) or the definition of “Majority Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent. Notwithstanding
the foregoing, any supplement to Schedule 7.14 (Subsidiaries) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.
     Section 12.03 Expenses, Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket costs, expenses,
Taxes, assessments and other charges incurred by the Administrative Agent or any
Lender in connection with any filing, registration, recording or perfection of
any security interest contemplated by this Agreement or

Second Lien Bridge Loan Agreement - 72



--------------------------------------------------------------------------------



 



any Security Instrument or any other document referred to therein, (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
          (b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ARRANGERS AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF
THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS
SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE
THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR

Second Lien Bridge Loan Agreement - 73



--------------------------------------------------------------------------------



 



HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Arrangers under
Section 12.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent or the Arrangers, as the case may be, such Lender’s ratable
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Arrangers in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.
          (e) All amounts due under this Section 12.03 shall be payable within
ten (10) Business Days of written demand therefor.
     Section 12.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations

Second Lien Bridge Loan Agreement - 74



--------------------------------------------------------------------------------



 



hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
                    (A) the Borrower, provided that no consent of the Borrower
shall be required if such assignment is to a Lender, an Affiliate of a Lender
or, if an Event of Default has occurred and is continuing, is to any other
assignee; and
                    (B) the Administrative Agent, provided that no consent of
the Administrative Agent shall be required for an assignment to an assignee that
is a Lender or any Affiliate of a Lender, immediately prior to giving effect to
such assignment.
               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
                    (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement;
                    (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
                    (D) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
               (iii) Subject to Section 12.04(b)(iv) and the acceptance and
recording thereof, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement,

Second Lien Bridge Loan Agreement - 75



--------------------------------------------------------------------------------



 



and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower and each Lender.
               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant. In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03. Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section

Second Lien Bridge Loan Agreement - 76



--------------------------------------------------------------------------------



 



5.02 and Section 5.03 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 12.04(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 12.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.03
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 12.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.
          (b) To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Second Lien Bridge Loan Agreement - 77



--------------------------------------------------------------------------------



 



     Section 12.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
          (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          (c) Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 12.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 12.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any of its Subsidiaries against any of and all the obligations
of the Borrower or any of its Subsidiaries owed to such Lender now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.
     Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

Second Lien Bridge Loan Agreement - 78



--------------------------------------------------------------------------------



 



          (a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL
NOT APPLY TO THIS AGREEMENT OR THE NOTES.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.
          (c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.
          (d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF

Second Lien Bridge Loan Agreement - 79



--------------------------------------------------------------------------------



 



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
     Section 12.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 12.11 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section 12.11, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries and their businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law

Second Lien Bridge Loan Agreement - 80



--------------------------------------------------------------------------------



 



applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Notes shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower); and (ii) in the event that the
maturity of the Notes is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Lender on the principal
amount of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower). All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.
     Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND

Second Lien Bridge Loan Agreement - 81



--------------------------------------------------------------------------------



 



THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN
SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
     Section 12.14 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent or any Lender for any reason whatsoever. There are no third
party beneficiaries.
     Section 12.15 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
[SIGNATURES BEGIN NEXT PAGE]

Second Lien Bridge Loan Agreement - 82



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

          BORROWER:   LINN ENERGY, LLC
 
       
 
       By:   /s/ Kolja Rockov
 
       
 
      Kolja Rockov
 
      Executive Vice President and Chief
 
      Financial Officer

Signature Page to Second Lien Bridge Loan Agreement - 1

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS, as Administrative Agent and a     Lender
 
       
 
  By:   /s/ Douglas R. Liftman
 
       
 
  Name:   Douglas R. Liftman
 
  Title:   Managing Director
 
       
 
  By:   /s/ Betsy Jocher
 
       
 
  Name:   Betsy Jocher
 
  Title:   Director

Signature Page to Second Lien Bridge Loan Agreement - 2

 



--------------------------------------------------------------------------------



 



              ROYAL BANK OF CANADA, as Syndication     Agent and a Lender
 
       
 
  By:   /s/ Don J. McKinnerney
 
       
 
  Name:   Don J. McKinnerney
 
  Title:   Authorized Signatory

Signature Page to Second Lien Bridge Loan Agreement - 3

 



--------------------------------------------------------------------------------



 



              SOCIETE GENERALE, as a Co-Documentation     Agent and a Lender
 
       
 
  By:   /s/ Graeme R. Bullen
 
       
 
  Name:   Graeme R. Bullen
 
  Title:   Director

Signature Page to Second Lien Bridge Loan Agreement - 4

 



--------------------------------------------------------------------------------



 



              COMERICA BANK, as a Lender
 
       
 
  By:   /s/ Huma Vadgama
 
       
 
  Name:   Huma Vadgama
 
  Title:   Vice President

Signature Page to Second Lien Bridge Loan Agreement - 5

 



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC., as a Co-     Documentation Agent and
a Lender
 
       
 
  By:   /s/ Ross MacIntyre
 
       
 
  Name:   Ross MacIntyre
 
  Title:   Managing Director and Vice President

Signature Page to Second Lien Bridge Loan Agreement - 6

 



--------------------------------------------------------------------------------



 



              LEHMAN COMMERICAL PAPER INC., as a     Lender
 
       
 
  By:   /s/ Maria M. Lund
 
       
 
  Name:   Maria M. Lund
 
  Title:   Authorized Signatory

Signature Page to Second Lien Bridge Loan Agreement - 7

 



--------------------------------------------------------------------------------



 



              MCDONALD INVESTMENTS INC., a     subsidiary of KeyCorp, as a
Co-Documentation     Agent and a Lender
 
       
 
  By:   /s/ JA Chinnici III
 
       
 
  Name:   JA Chinnici III
 
  Title:   Managing Director

Signature Page to Second Lien Bridge Loan Agreement - 8

 



--------------------------------------------------------------------------------



 



ANNEX II
TERMS OF SUBORDINATION
     Section 1.1 Subordination of Obligations. The Borrower and each Subsidiary
covenant and agree, and each Term Lender by its acceptance of a Term Note
covenants and agrees, that the payment of the Subordinated Obligations shall, to
the extent set forth in this Annex II, be subordinate and junior and subject in
right of payment to the prior payment in full in cash of all Senior
Indebtedness, whether outstanding on the date hereof or hereafter created,
incurred, assumed or guaranteed.
     Section 1.2 Payment Default or Acceleration. Except under circumstances
when the terms of Section 1.5 of this Annex II are applicable, if (a) a Payment
Default or Senior Indebtedness Acceleration shall have occurred and be
continuing and (b) the Term Lenders or the Term Administrative Agent or other
representative shall have received a Payment Default Notice, then neither the
Borrower nor any Subsidiary may make, and no Term Lender shall accept, receive
or collect, any direct or indirect payment or distribution of any kind or
character (in cash, securities, other Property, by setoff, or otherwise other
than Reorganization Securities) of any properties or assets of the Borrower or
any Subsidiary on account of the Subordinated Obligations during the Payment
Blockage Period; provided, however, that in the case of any payment on or in
respect of any Subordinated Obligation that would (in the absence of any such
Payment Default Notice) have been due and payable on any date (a “Scheduled
Payment Date”) during such Payment Blockage Period pursuant to the terms of the
Term Notes as in effect on the date hereof or as amended consistent with the
provisions of Section 1.12 of this Annex II, the provisions of this Section 1.2
shall not prevent the making and acceptance of such payment (a “Scheduled
Payment”), together with any additional default interest as is due on the Term
Notes, on or after the date immediately following the termination of such
Payment Blockage Period. In the event that, notwithstanding the foregoing,
either the Borrower or any Subsidiary shall make any payment or distribution to
any Term Lender prohibited by the foregoing provisions of this Section 1.2, then
and in such event such payment or distribution shall be held in trust for the
benefit of and immediately shall be paid over to the holders of the Senior
Indebtedness or the Senior Indebtedness Representative for application against
the Senior Indebtedness remaining unpaid until such Senior Indebtedness are paid
in full in cash. Any Payment Default Notice shall be deemed received by the Term
Lenders upon the date of actual receipt by the Term Lenders or the Term
Administrative Agent or other representative of such Payment Default Notice in
writing.
     Section 1.3 Non-Payment Default. Except under circumstances when the terms
of Section 1.2 of this Annex II or Section 1.5 of this Annex II are applicable,
if (a) a Non-Payment Default shall have occurred and be continuing, (b) the Term
Lenders or the Term Administrative Agent or other representative shall have
received a Non-Payment Default Notice, and (c) no Non-Payment Default Notice
shall have been given within the 360 day period immediately preceding the giving
of such Non-Payment Default Notice, then neither the Borrower nor any Subsidiary
may make, and no Term Lender shall accept, receive or collect, any direct or
indirect payment or distribution of any kind or character (in cash, securities,
other Property, by setoff, or otherwise other than Reorganization Securities) of
any properties or assets of the Borrower or any Subsidiary on account of the
Subordinated Obligations during the Non-Payment Blockage

ANNEX II - 1



--------------------------------------------------------------------------------



 



Period; provided, however, that in the case of any Scheduled Payment on or in
respect of any Subordinated Obligation that would (in the absence of any such
Non-Payment Default Notice) have been due and payable on any Scheduled Payment
Date during such Non-Payment Blockage Period pursuant to the terms of the Term
Notes as in effect on the date hereof or as amended consistent with the
requirements of Section 1.12 of this Annex II, the provisions of this
Section 1.3 shall not prevent the making and acceptance of such Scheduled
Payment, together with any additional default interest as is due on the Term
Notes, on or after the date immediately following the termination of such
Non-Payment Blockage Period. In the event that, notwithstanding the foregoing,
the Borrower or any Subsidiary shall make any payment or distribution to any
Term Lender prohibited by the foregoing provisions of this Section 1.3, then and
in such event such payment or distribution shall be held in trust for the
benefit of and immediately shall be paid over to the holders of the Senior
Indebtedness or the Senior Indebtedness Representative for application against
the Senior Indebtedness remaining unpaid until such Senior Indebtedness are paid
in full in cash. Any Non-Payment Default Notice shall be deemed received by the
Term Lenders upon the date of actual receipt by the Term Lenders or the Term
Administrative Agent or other representative of such Non-Payment Default Notice
in writing.
     Section 1.4 Standstill. At any time that the Term Lenders are not permitted
to receive payments on the Subordinated Obligations pursuant to either
Section 1.2 or 1.3 of this Annex II, the Term Lenders and the Term
Administrative Agent or other representative of the Term Lenders will not
commence any Enforcement Action relative to the Borrower or any Subsidiary
during the Standstill Period. Upon the termination of the Standstill Period, the
Term Lenders may exercise all rights or remedies they may have in law or equity;
provided, however, that if a Standstill Period terminates pursuant to clause
(e) thereof, no Term Lender and no agent or representative thereof shall
exercise any remedies against, or attempt to foreclose upon, garnish, sequester
or execute upon, any Property known to it as constituting collateral for the
Senior Indebtedness (other than to file or record any judgment Liens it may have
obtained against such collateral) during the period that such Standstill Period
would have been in effect but for termination pursuant to clause (e) of the
definition of “Standstill Period;” provided further, that the Payment Blockage
Period or the Non-Payment Blockage Period, as the case may be, if not also
terminated, shall continue for its full period notwithstanding the termination
of the Standstill Period. Notwithstanding the foregoing, no Standstill Period
may be commenced while any other Standstill Period exists or within 180 days
following the termination of any prior Standstill Period (provided that this
sentence shall not relieve any Term Lender of its obligation to provide notice
under Section 1.9 of this Annex II).
     Section 1.5 Insolvency; Bankruptcy; Etc. In the event of the institution of
any Insolvency Proceeding relative to the Borrower or any Subsidiary, then:
     (a) The holders of the Senior Indebtedness shall be entitled to receive
payment in full in cash of the Senior Indebtedness before the Term Lenders are
entitled to receive any direct or indirect payment or distribution of any kind
or character, whether in cash, Property or securities (other than Reorganization
Securities) on account of the Subordinated Obligations.

ANNEX II - 2



--------------------------------------------------------------------------------



 



     (b) Any direct or indirect payment or distribution of any kind or
character, whether in cash, Property or securities, by setoff or otherwise,
which may be payable or deliverable in such proceedings in respect of the
Subordinated Obligations but for the provisions of this Annex II shall be paid
or delivered by the Person making such payment or distribution, whether the
Borrower, a Subsidiary of the Borrower, a trustee in bankruptcy, a receiver, a
liquidating trustee, or otherwise, directly to the holders of the Senior
Indebtedness or the Senior Indebtedness Representative, to the extent necessary
to make payment in full in cash of all Senior Indebtedness remaining unpaid;
provided, however, that no such delivery of any Reorganization Securities shall
be made to any holders of the Senior Indebtedness. In the event that,
notwithstanding the foregoing provisions of this Section 1.5, any Term Lender
shall have received any such payment or distribution of any kind or character,
whether in cash, Property or securities, by setoff or otherwise, before all
Senior Indebtedness is paid in full in cash, which is to be paid to the holders
of the Senior Indebtedness under the foregoing provisions of this Section 1.5,
then and in such event such payment or distribution shall be held in trust for
the benefit of and immediately shall be paid over to the holders of the Senior
Indebtedness or the Senior Indebtedness Representative for application to the
payment of all Senior Indebtedness remaining unpaid until all such Senior
Indebtedness shall have been paid in full in cash.
     (c) If no proof of claim is filed in any Insolvency Proceeding with respect
to any Subordinated Obligations by the tenth day prior to the bar date for any
such proof of claim, the Senior Indebtedness Representative may, after notice to
the Term Lenders or the Term Administrative Agent or other representative, file
such a proof of claim on behalf of the Term Lenders, and each Term Lender hereby
irrevocably appoints the Senior Indebtedness Representative as its agent and
attorney-in-fact for such limited purpose; provided, that the foregoing shall
not confer to the holder of any Senior Indebtedness the right to vote on behalf
of the Term Lenders in any Insolvency Proceedings.
     Section 1.6 No Impairment. No right of any present or future holder of
Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Borrower or any Subsidiary or by any non-compliance by the Borrower
or any Subsidiary with the terms, provisions, and covenants of this Annex II,
the Term Loan Agreement or the Term Notes, regardless of any knowledge thereof
any such Term Lender may have or be otherwise charged with. The provisions of
this Annex II shall be enforceable directly by any present or future holder of
the Senior Indebtedness and/or the Senior Indebtedness Representative.
     Section 1.7 Rights of Creditors; Subrogation. The provisions of this Annex
II are for the purpose of defining the relative rights of the holders of the
Senior Indebtedness on the one hand, and the Term Lenders on the other hand, and
nothing herein shall impair, as between the Borrower and the Guarantors and the
Term Lenders, the obligation of the Borrower and the Guarantors, which are
unconditional and absolute, to pay to the Term Lenders the principal thereof and
interest thereon in accordance with their terms and the provisions thereof, nor
shall anything herein, except as otherwise provided in Section 1.4 of this Annex
II, prevent the Term Lenders from exercising all remedies otherwise permitted by
applicable law or hereunder upon default under the Term Loan Agreement or under
the Term Notes (including the right to demand payment and sue for performance
thereof and of the Term Notes and to accelerate the maturity

ANNEX II - 3



--------------------------------------------------------------------------------



 



thereof as provided by the terms of the Term Notes), subject to the rights of
holders of the Senior Indebtedness under this Annex II. Upon payment in full of
the Senior Indebtedness in cash and termination of the commitments of any holder
of the Senior Indebtedness to make loans or extensions of credit, and expiration
or termination of all letters of credit issued by any holder of the Senior
Indebtedness, the Term Lenders shall, to the extent of any payments or
distributions paid or delivered to the holders of the Senior Indebtedness or
otherwise applied to the Senior Indebtedness pursuant to the provisions of this
Annex II, be subrogated to the rights of the holders of the Senior Indebtedness
to receive payments or distributions of assets of the Borrower or any Guarantor
made on Senior Indebtedness (and any security therefor) until the Subordinated
Obligations shall be paid in full (and, for this purpose, no such payments or
distributions paid or delivered to the holders of the Senior Indebtedness or
otherwise applied to the Senior Indebtedness shall be deemed to have discharged
the Subordinated Obligations), and, for the purposes of such subrogation, no
payments to the holders of the Senior Indebtedness of any cash, assets, stock,
or obligations to which the Term Lenders would be entitled except for the
provisions of this Annex II shall, as between the Borrower and the Guarantors,
any of their respective creditors (other than the holders of the Senior
Indebtedness), and the Term Lenders, be deemed to be a payment by the Borrower
or any Guarantor to or on account of Senior Indebtedness. The fact that failure
to make any payment on account of the Subordinated Obligations is caused by
reason of the operation of any provision of this Annex II shall not be construed
as preventing the occurrence of an Event of Default.
     Section 1.8 Payments on Senior Indebtedness. In the event that any Term
Lender determines in good faith that evidence is required with respect to the
right of any holder of the Senior Indebtedness to participate in any payment or
distribution pursuant to this Annex II or the amount of such participation, such
Term Lender may request such Person to furnish evidence to the reasonable
satisfaction of such Term Lender as to the amount of Senior Indebtedness held by
such Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Annex II, and if such evidence is not furnished, such Term
Lender may defer any payment to such Person pending judicial determination as to
the right of such Person to receive such payment; provided that, upon the
written request of such Person to such Term Lender, such payment shall be made
to the court having jurisdiction over such judicial determination or to another
Person mutually satisfactory to such Person and such Term Lender, as escrowee,
to be held and invested pending such judicial determination in accordance with
such instructions as shall be mutually satisfactory to such Person and such Term
Lender and upon such judicial determination becoming final and non-appealable to
be distributed in accordance therewith to the Person entitled thereto.
     Section 1.9 Notice of Acceleration, Enforcement Action.
     (a) Each Term Lender agrees that in the event any Event of Default shall
occur, and as a result thereof, any Term Lender or the Term Administrative Agent
or other representative of such Term Lender accelerates maturity of the Term
Notes, then such Term Lender or the Term Administrative Agent or other
representative shall give prompt (and in any event within three (3) Business
Days) notice thereof in writing to the holders of the Senior Indebtedness or the
Senior Indebtedness Representative. Neither the Borrower nor any Subsidiary may
pay the Term Notes until ten (10) Business Days after the Senior Indebtedness
Representative receives the notice

ANNEX II - 4



--------------------------------------------------------------------------------



 



described above and, after that ten (10) Business Day period, may pay the Term
Notes, and the Term Lenders may receive or collect such payment, only if the
provisions of this Annex II do not prohibit such payment at that time.
     (b) Each Term Lender agrees that in the event any Event of Default shall
occur, and as a result thereof, any Term Lender or the Term Administrative Agent
or other representative of such Term Lender intends to commence any Enforcement
Action, then such Term Lender or the Term Administrative Agent or other
representative shall first deliver notice thereof in writing to the Senior
Indebtedness Representative both (i) not less than ten (10) days prior to taking
any such Enforcement Action, and (ii) one (1) Business Day after such
Enforcement Action is taken.
     Section 1.10 Reinstatement. The provisions of this Annex II shall remain in
force and effect until the indefeasible payment in full of all Senior
Indebtedness and the termination of all commitments of any holder of the Senior
Indebtedness to make loans or extensions of credit, and expiration or
termination of all letters of credit issued by any holder of the Senior
Indebtedness. To the extent any payment of or distribution in respect of the
Senior Indebtedness (whether by or on behalf of the Borrower or any of its
Subsidiaries, as proceeds of security or enforcement of any right of set off or
otherwise) is declared to be fraudulent or preferential, set aside or required
to be paid to the Borrower or any Subsidiary or any receiver, trustee in
bankruptcy, liquidating trustee, agent or other similar person under any
bankruptcy, insolvency, receivership, fraudulent conveyance or similar law, then
if such payment or distribution is recovered by, or paid over to, the Borrower
or any Subsidiary or such receiver, trustee in bankruptcy, liquidating trustee,
agent or other similar Person, the Senior Indebtedness or part thereof
originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment has not occurred and the provisions of this Annex
II shall continue to be applicable in respect of said reinstated Senior
Indebtedness.
     Section 1.11 Rights of Holders of the Senior Indebtedness. The holders of
the Senior Indebtedness may, at any time and from time to time subject to the
terms of the Senior Indebtedness, without the consent of or notice to the Term
Lenders or the Term Administrative Agent or other representative of the Term
Lenders, without incurring responsibility to the Term Lenders and without
impairing or releasing the subordination or other benefits provided in this
Annex II or the obligations hereunder of the Term Lenders to the holders of the
Senior Indebtedness, do any one or more of the following: (a) change the manner,
place or terms of payment or extend the time of payment of, or renew, increase
(but not in excess of the cap provided for in the definition of “Senior
Indebtedness”), alter or amend, Senior Indebtedness or any instrument evidencing
the same or any covenant or agreement under which Senior Indebtedness is
outstanding or secured or any liability of any obligor thereon; (b) sell,
exchange, release or otherwise deal with any property pledged, mortgaged or
otherwise securing Senior Indebtedness; (c) settle or compromise any Senior
Indebtedness or any liability of any obligor thereon or release any Person
liable in any manner for the payment of Senior Indebtedness; and (d) waive any
default under Senior Indebtedness and exercise or refrain from exercising any
rights against the Borrower, any Subsidiary or any other Person. The foregoing
provisions are not intended to permit a change to the definition of “Senior
Indebtedness”.

ANNEX II - 5



--------------------------------------------------------------------------------



 



     Section 1.12 Amendments. No amendment of this Annex II, or the definitions
used in this Annex II, or which would have the effect of modifying this Annex
II, or the definitions used in this Annex II, shall be effective unless it is in
writing and made with the prior written consent of each of the Required Senior
Revolving Lenders or by the Senior Indebtedness Representative acting at their
written discretion on their behalf, provided, that with respect to material
amendments relating to subordination and payment in this Annex II, the prior
written consent of each of the Senior Revolving Lenders is required.
     Section 1.13 Identity of Term Lenders for Notice Purposes. For purposes of
any notice required or permitted to be given hereunder by the holders of the
Senior Indebtedness or the Senior Indebtedness Representative to the Term
Lenders, or any of them, the holders of the Senior Indebtedness and the Senior
Indebtedness Representative shall be entitled to rely, conclusively, on the
identity and address of each Term Lender as set forth in the Term Loan Agreement
or as otherwise set forth in the most recent notice received by the Senior
Indebtedness Representative from a Term Lender referring to the Term Loan
Agreement for purposes of providing the identity and address of each Term
Lender. The Term Lenders agree that any notices required to be given to the Term
Lenders shall be effective if such notice is given to the Term Administrative
Agent or other representative of the Term Lenders. For so long as the
Subordinated Obligations are outstanding, the Term Lenders agree to designate
and maintain an agent or other representative for such purposes.
     Section 1.14 Liens.
     (a) All Liens granted by the Borrower, or, if applicable, any Guarantor,
which at any time secure the Term Loan Agreement, any Term Note or any other
Term Loan Document are hereby made, and will at all times prior to the full
payment or discharge of the Senior Indebtedness be, subject and subordinate to
all Liens granted by the Borrower or any Guarantor which at any time secure the
Senior Indebtedness, which subordination shall be effective whether or not all
such Liens securing Senior Indebtedness have been properly recorded, filed and
otherwise perfected prior to all such Liens securing any Term Note and
regardless of the relative priority of such Liens as determined without regard
to this Annex II. The mortgages included in the Senior Revolving Credit
Documents do (and other mortgages, security agreements and similar Senior
Revolving Credit Documents may) describe the indebtedness secured thereby in a
manner which might include indebtedness other than the Senior Indebtedness. For
so long as any Term Note is outstanding, as between the Term Lenders and the
holders of the Senior Indebtedness, only the Senior Indebtedness shall be deemed
to be secured by any Liens granted under the Senior Revolving Credit Documents.
     (b) Each Term Lender agrees that it will not initiate, join in or prosecute
any claim, action or other proceeding challenging the validity or enforceability
of the Senior Indebtedness or the Liens securing the Senior Indebtedness.
     Section 1.15 Legend.
     (a) Each Term Note shall be conspicuously inscribed with a legend
substantially in the form and substance as follows:

ANNEX II - 6



--------------------------------------------------------------------------------



 



PAYMENT OF THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH IN ANNEX II OF THE
SECOND LIEN BRIDGE LOAN AGREEMENT DATED AUGUST 1, 2006 BY AND AMONG LINN ENERGY,
LLC, BNP PARIBAS, AS ADMINISTRATIVE AGENT AND THE TERM LENDERS PARTIES THERETO,
BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL OF
ALL SENIOR INDEBTEDNESS, THE PROVISIONS OF WHICH ANNEX II OF SUCH LOAN AGREEMENT
BEING INCORPORATED HEREIN AND BY THIS REFERENCE BEING MADE A PART HEREOF.
     (b) The Borrower and each Term Lender or the Term Administrative Agent or
other representative of the Term Lenders shall cause each mortgage, security
agreement and other instrument securing all or any part of the Subordinated
Obligations to be conspicuously inscribed with a legend substantially in the
form and substance as follows:
ALL LIENS GRANTED BY THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH IN ANNEX II
OF THE SECOND LIEN BRIDGE LOAN AGREEMENT DATED AUGUST 1, 2006 BY AND AMONG LINN
ENERGY, LLC, BNP PARIBAS, AS ADMINISTRATIVE AGENT AND TERM LENDERS PARTIES
THERETO, BE SUBORDINATE AND JUNIOR TO ALL LIENS GRANTED BY GRANTOR TO SECURE THE
SENIOR INDEBTEDNESS REGARDLESS OF THE RELATIVE PRIORITY OF SUCH LIENS AS
DETERMINED WITHOUT REGARD TO SUCH ANNEX II OF SUCH TERM LOAN AGREEMENT, THE
PROVISIONS OF WHICH ANNEX II OF SUCH TERM LOAN AGREEMENT BEING INCORPORATED
HEREIN AND BY THIS REFERENCE BEING MADE A PART HEREOF.
     Section 1.16 Successors and Assigns. Each Term Lender acknowledges and
agrees that the provisions of this Annex II are, and are intended to be, an
inducement and a consideration to each holder of the Senior Indebtedness to
make, extend and continue the Senior Indebtedness; and each holder of the Senior
Indebtedness shall be deemed conclusively to have relied upon the provisions of
this Annex II in permitting the Borrower to incur the Subordinated Obligations
and in making, extending, continuing and/or acquiring such Senior Indebtedness.
This Annex II shall pass to and be fully binding upon the successors and assigns
of each Term Lender and shall inure to the benefit of the present and future
holders of the Senior Indebtedness and the Senior Indebtedness Representative
and their respective successors and assigns (including without limitation any
Person refinancing any Senior Indebtedness).
     Section 1.17 Defined Terms.
          (a) Each capitalized term used in this Annex II, but not defined
herein, shall have the meaning ascribed such term in the Term Loan Agreement.
          (b) The following terms have the following meanings when used in this
Annex II:

ANNEX II - 7



--------------------------------------------------------------------------------



 




     “Blockage Period” means a Non-Payment Blockage Period or a Payment Blockage
Period.
     “Eligible Swap Agreement” means any present or future Swap Agreement
between the Borrower or any Subsidiary and any Senior Revolving Lender or any
Affiliate of any Senior Revolving Lender. For the avoidance of doubt, a Swap
Agreement ceases to be an Eligible Swap Agreement if the Person that is the
counterparty to the Borrower under a Swap Agreement ceases to be a Senior
Revolving Lender under the Senior Revolving Credit Agreement (or, in the case of
an affiliate of a Senior Revolving Lender, the Person affiliated therewith
ceases to be a Senior Revolving Lender under the Senior Revolving Credit
Agreement).
     “Enforcement Action” means, with respect to any Subordinated Obligations:
any enforcement of any right or remedy including any enforcement or foreclosure
of Liens granted by the Borrower or any Subsidiary to secure any or all of such
Subordinated Obligations, any enforcement or foreclosure of Liens on any capital
stock or other equity interests in the Borrower or any Subsidiary which may be
granted by the Borrower or its Subsidiaries or any holder of equity in the
Borrower to secure any or all of such Subordinated Obligations, or any other
efforts to collect proceeds from the Borrower’s or any of its Subsidiary’s
assets or properties (including proceeds of production) to satisfy the
Subordinated Obligations, including, without limitation, the commencement, or
the joining with any other creditor of the Borrower or any Subsidiary in the
commencement of any Insolvency Proceeding against the Borrower or any
Subsidiary; provided, that none of the following shall constitute an Enforcement
Action: (a) acceleration of any of the Subordinated Obligations following
acceleration of any of the Senior Indebtedness (provided that such acceleration
of Senior Indebtedness has not previously been rescinded), (b) acceleration of
any of the Senior Indebtedness following acceleration of any of the Subordinated
Obligations (provided that such acceleration of the Subordinated Obligations has
not previously been rescinded), (c) actions by any Term Lender to obtain
possession of or receive Reorganization Securities, or (d) taking any action
described above during the existence of any Insolvency Proceeding subject to the
jurisdiction of a court of competent authority.
     “Insolvency Proceeding” means (a) any voluntary or involuntary case,
action, or proceeding before any Governmental Authority having jurisdiction over
the applicable Person or its assets relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up, or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case whether undertaken under U.S. Federal, state, or foreign law.
     “Non-Payment Blockage Period” means, with respect to any Non-Payment
Default, the period from and including the date of receipt by the Term Lenders
or the Term Administrative Agent or other representative of a Non-Payment
Default Notice relating thereto until the first to occur of (a) the date upon
which the Senior Indebtedness have been paid in full in cash, all commitments of
any holder of Senior Indebtedness to make loans or extensions of credit have
terminated, and all letters of credit issued by any holder of Senior
Indebtedness have expired, terminated or fully collateralized in cash, (b) the
179th day after receipt of such Non-Payment Default Notice, (c) the date on
which the Non-Payment Default which is the subject of such

ANNEX II - 8



--------------------------------------------------------------------------------



 



Non-Payment Default Notice has been waived in writing by the applicable holder
or holders of the Senior Indebtedness or an agent or representative on their
behalf, cured, or ceased to exist, or (d) the date upon which the Person(s)
giving such Non-Payment Default Notice notify the Term Lenders or the Term
Administrative Agent or other representative in writing of the termination of
such Non-Payment Blockage Period.
     “Non-Payment Default” means the occurrence of any event under any Senior
Revolving Document evidencing Senior Indebtedness, not constituting a Payment
Default, which gives the holder(s) of such Senior Indebtedness, or an agent or
representative acting on behalf of such holder(s), the right to cause the
maturity of such Senior Indebtedness to be accelerated immediately without any
further notice (except such notice as may be required to effect such
acceleration) or the expiration of any applicable grace period.
     “Non-Payment Default Notice” means a written notice from or on behalf of
the Senior Indebtedness Representative that a Non-Payment Default has occurred
and is continuing which identifies such Non-Payment Default and specifically
designates such notice as a “Non-Payment Default Notice”.
     “Payment Blockage Period” means, with respect to any Payment Default or
Senior Indebtedness Acceleration, the period from and including the date of
receipt by the Term Lenders or the Term Administrative Agent or other
representative of a Payment Default Notice relating thereto until the first to
occur of (a) the date upon which the Senior Indebtedness have been paid in full
in cash, all commitments of any holder of Senior Indebtedness to make loans or
extensions of credit have terminated, and all letters of credit issued by any
holder of Senior Indebtedness have expired, terminated or fully collateralized
in cash, (b) if such Payment Default Notice relates to a Payment Default, the
date on which the Payment Default which is the subject of such Payment Default
Notice has been waived in writing by the applicable holder or holders of the
Senior Indebtedness or an agent or representative on their behalf, cured or
ceased to exist, or if such Payment Default Notice relates to a Senior
Indebtedness Acceleration, the date on which such acceleration is rescinded,
annulled or ceased to exist, or (c) the day upon which the Person(s) giving such
Payment Default Notice notify the Term Lenders or the Term Administrative Agent
or other representative in writing of the termination of such Payment Blockage
Period.
     “Payment Default” means a default by the Borrower or any Guarantor in the
payment of any amount owing with respect to the Senior Indebtedness, whether
with respect to principal, interest, premium, letter of credit reimbursement
obligations, commitment fees or letter of credit fees or otherwise when the same
becomes due and payable, whether at maturity or at a date fixed for payment of
an installment or prepayment or by declaration or acceleration or otherwise.
     “Payment Default Notice” means a written notice from or on behalf of the
Senior Indebtedness Representative that either (i) a Payment Default with
respect to such Senior Indebtedness has occurred and is continuing, or (ii) a
Senior Indebtedness Acceleration with respect to such Senior Indebtedness has
occurred and is continuing.

ANNEX II - 9



--------------------------------------------------------------------------------



 



     “Reorganization Securities” means (a) debt securities that are issued
pursuant to an Insolvency Proceeding the payment of which is subordinate and
junior at least to the extent provided in this Annex II to the payment of the
Senior Indebtedness outstanding at the time of the issuance thereof (including
any refinancing of Senior Indebtedness pursuant to an Insolvency Proceeding) and
to the payment of all debt securities issued in exchange for such Senior
Indebtedness in such Insolvency Proceeding (whether such subordination is
effected by the terms of such securities, an order or decree issued in such
Insolvency Proceeding, by agreement of the Term Lenders or otherwise), or
(b) equity securities that are issued pursuant to an Insolvency Proceeding;
provided, in either case, that such securities are authorized by an order or
decree made by a court of competent jurisdiction in such Insolvency Proceeding.
     “Required Senior Revolving Lenders” means Senior Revolving Lenders holding
at least sixty-six and two-thirds percent (66-2/3%) of the outstanding Senior
Indebtedness, or if no principal amount of Loans or letters of credit is then
outstanding, Senior Revolving Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the total Commitments.
     “Senior Indebtedness” means and includes (a) all principal indebtedness for
loans now outstanding or hereafter incurred, and all letter of credit
reimbursement obligations now existing or hereafter arising, under the Senior
Revolving Credit Agreement, provided that the aggregate outstanding principal
amount of Senior Indebtedness under this clause (a) shall not exceed
$800,000,000 at any time, and provided further, that if the aggregate principal
amount of Senior Indebtedness (constituting principal and letter of credit
reimbursement obligations) shall exceed $800,000,000, then the subordination of
the Term Notes as contemplated by Annex II to the Senior Indebtedness of
$800,000,000 or less shall not be impaired, (b) all amounts now or hereafter
owing to any of the Senior Revolving Lenders or any of their Affiliates under
any Eligible Swap Agreement, (c) all interest accruing on the Senior
Indebtedness described in the preceding clauses (a) and (b), and (d) all other
monetary obligations (whether now outstanding or hereafter incurred) for which
the Borrower or any Guarantor is responsible or liable as obligor, guarantor or
otherwise under or pursuant to any of the Senior Revolving Credit Documents
including, without limitation, all fees, penalties, yield protections, breakage
costs, damages, indemnification obligations, reimbursement obligations, and
expenses (including, without limitation, fees and expenses of counsel to the
Senior Indebtedness Representative and the Senior Revolving Lenders) together
with interest on the foregoing to the extent provided for in the Senior
Revolving Credit Documents. The interest described in the preceding clause
(c) and the premiums and penalties described in the preceding clause
(d) include, without limitation, all interest accruing after the commencement of
any Insolvency Proceeding under the terms of the Senior Revolving Credit
Documents whether or not such interest constitutes an allowed claim in any such
Insolvency Proceeding.
     “Senior Indebtedness Acceleration” means with respect to the Senior
Indebtedness that the holder or holders of such Senior Indebtedness, or an agent
or representative on behalf of such holder or holders, have caused the maturity
of such Senior Indebtedness to be accelerated.
     “Senior Indebtedness Default” means a Payment Default or a Non-Payment
Default.

ANNEX II - 10



--------------------------------------------------------------------------------



 



     “Senior Indebtedness Representative” means (a) initially, BNP Paribas, as
Administrative Agent for the Senior Revolving Lenders under the Senior Revolving
Credit Agreement or (b) such other Person selected by the Majority Lenders (as
such term is defined in the Senior Revolving Credit Agreement) to replace BNP
Paribas or the then Senior Indebtedness Representative.
     “Senior Revolving Credit Agreement” means that certain $800,000,000 Second
Amended and Restated Credit Agreement dated as of the August 1, 2006 among the
Borrower, BNP Paribas, as Administrative Agent and the financial institutions
listed therein from time to time as Senior Revolving Lenders, as from time to
time renewed, extended, amended, supplemented, or restated, and any agreements
representing the refinancing, replacement, or substitution in whole or in part
of the revolving credit loans and letter of credit liabilities made or incurred
under such Senior Revolving Credit Agreement.
     “Senior Revolving Credit Documents” means, collectively, (a) the Senior
Revolving Credit Agreement and the Eligible Swap Agreements, (b) any note, bond
or other instrument evidencing Senior Indebtedness, (c) all mortgages, security
agreements, pledge agreements or financing statements evidencing, creating or
perfecting any Lien to secure the Senior Indebtedness in any way, (d) all
guarantees of the Senior Indebtedness, (d) all other documents, instruments or
agreements relating to the Senior Indebtedness now or hereafter executed or
delivered by and among the Borrower, any Subsidiary, the Senior Indebtedness
Representative or any Senior Revolving Lender, including without limitation each
of the other the “Loan Documents” as such term is defined in the Senior
Revolving Credit Agreement, and (e) all renewals, extensions, amendments,
modifications or restatements of the foregoing.
     “Senior Revolving Lenders” means all Persons which now or hereafter
constitute a “Lender” under the Senior Revolving Credit Agreement and their
respective successors and assigns, and all Person refinancing any Senior
Indebtedness and their respective successors and assigns.
     “Standstill Period” means the period beginning with the commencement of a
Blockage Period and ending on the earliest of (a) the date when the Senior
Indebtedness Default giving rise to such Blockage Period has been cured or
waived in writing, (b) the date of the repayment in full in cash of the Senior
Indebtedness, (c) the date that is 90 days after the commencement of a Blockage
Period, (d) the end of the Non-Payment Blockage Period applicable to such Senior
Indebtedness Default, (e) the date on which the Senior Indebtedness shall have
been declared due and payable prior to its stated maturity or any holder of
Senior Indebtedness commences proceedings to collect any Senior Indebtedness or
realize upon any material part of the collateral for any Senior Indebtedness and
(f) the date upon which any Insolvency Proceeding is commenced.
     “Subordinated Obligations” means any and all indebtedness (whether for
principal, interest, fees, indemnifications or otherwise, but not expenses) now
or hereafter owing by the Borrower or any Subsidiary under or in connection with
the Term Loan Agreement, the Term Notes, any mortgage, guaranty or other
security instrument given in connection therewith, and any letter agreement or
other agreement providing for payment of fees in connection therewith.

ANNEX II - 11



--------------------------------------------------------------------------------



 



     “Term Administrative Agent” means BNP Paribas, in its capacity as
Administrative Agent for the Term Lenders under the Term Loan Agreement,
together with any successors in such capacity.
     “Term Lenders” means all Persons which now or hereafter constitute a
“Lender” under the Term Loan Agreement and their respective successors and
assigns, and all Person refinancing any Senior Indebtedness and their respective
successors and assigns.
     “Term Loan Agreement” means that certain $250,000,000 Second Lien Bridge
Loan Agreement dated as of the August 1, 2006 among the Borrower, BNP Paribas,
as Administrative Agent and the financial institutions listed therein from time
to time as Term Lenders, as from time to time renewed, extended, amended,
supplemented, or restated, and any agreements representing the refinancing,
replacement, or substitution in whole or in part of the loans made or incurred
under such Term Loan Agreement.
     “Term Loan Documents” means, collectively, (a) the Term Loan Agreement,
(b) the Term Notes and any other note, bond or other instrument evidencing
Senior Indebtedness, (c) all mortgages, security agreements, pledge agreements
or financing statements evidencing, creating or perfecting any Lien to secure
the Term Loan Agreement and the Term Notes in any way, (d) all guarantees
thereof, (d) all other documents, instruments or agreements relating to the Term
Loan Agreement or the Term Note now or hereafter executed or delivered by and
among the Borrower, any Subsidiary, the Term Administrative Agent or any Term
Lender, including without limitation each of the other the “Loan Documents” as
such term is defined in the Term Loan Agreement, and (e) all renewals,
extensions, amendments, modifications or restatements of the foregoing.
     “Term Notes” means each promissory note issued under the Term Loan
Agreement evidencing the term loans made pursuant to the term thereof, as from
time to time renewed, extended, amended, supplemented, or restated, and any
agreements representing the refinancing, replacement, or substitution in whole
or in part thereof.

ANNEX II - 12